                                   Case 21-10513-JTD                 Doc 1        Filed 03/03/21           Page 1 of 43


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Peeled Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Peeled Snacks
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  750 Old Hickory Blvd Building 2
                                  Suite 150
                                  Brentwood, TN 37027
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Davidson                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  1165 W Crossroads Pkwy Romeoville, IL 60446
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://peeledsnacks.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                      Case 21-10513-JTD                 Doc 1         Filed 03/03/21              Page 2 of 43
Debtor    Peeled Inc.                                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4244

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                                       Case 21-10513-JTD                       Doc 1       Filed 03/03/21              Page 3 of 43
Debtor    Peeled Inc.                                                                                     Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                       Case 21-10513-JTD              Doc 1      Filed 03/03/21           Page 4 of 43
Debtor   Peeled Inc.                                                           Case number (if known)
         Name

                        $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                        $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                        $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                                  Case 21-10513-JTD                   Doc 1        Filed 03/03/21             Page 5 of 43
Debtor    Peeled Inc.                                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 3, 2021
                                                  MM / DD / YYYY


                             X   /s/ Kenneth R. Yager                                                     Kenneth R. Yager
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X   /s/ David W. Carickhoff                                                   Date March 3, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David W. Carickhoff
                                 Printed name

                                 Archer & Greiner, P.C.
                                 Firm name

                                 300 Delaware Avenue, Suite 1100
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-777-4350                  Email address      dcarickhoff@archerlaw.com

                                 3715 Delaware
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
            Case 21-10513-JTD         Doc 1       Filed 03/03/21   Page 6 of 43



          UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF
                              PEELED INC.
    The undersigned, constituting the entire Board of Directors (the “Board”) of Peeled,
Inc., a Delaware corporation (the “Company”), in accordance with Section 141(f) of the
Delaware General Corporation Law, without the formality of convening a meeting, do
hereby consent to and adopt the following resolutions, now in full force and effect as of
March 3, 2021:

   Whereas, the Company has decided to engage in a reorganization of its business.

    Whereas, in the judgment of the Company’s board of directors, it is in the best interests
of the Company, its creditors, its shareholders, and other interested parties that the
Company reorganize under Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”), and to elect for the case to proceed under Subchapter V of Chapter
11.

It is now, therefore:

    Resolved, that in the judgment of the directors of the Company, it is in the best
interests of the Company, its creditors, shareholders, and other interested parties that the
Company file a voluntary bankruptcy petition for relief under Chapter 11 of the Bankruptcy
Code, and to elect for the case to proceed under Subchapter V of Chapter 11 (the
“Subchapter V Case”), in the United States Bankruptcy Court for the District of
Delaware, before which the Company will seek authority to operate as a debtor-in-
possession.

Retention of Professionals

   Resolved, that the Company’s engagement of Sugar Felsenthal Grais & Helsinger LLP
(“SFGH”) as the Company’s legal counsel, and the engagement of Archer & Greiner, P.C.
(“Archer”) as the Company’s co-counsel, in the Subchapter V Case is ratified, adopted, and
approved in all respects as more fully described in the letter agreements between the
Company and each of SFGH and Archer, respectively.

    Resolved, that Kenneth R. Yager of Newpoint Advisors Corporation, is appointed the
Company’s Chief Restructuring Officer (“CRO”), serving as an officer of the Company and
reporting to the shareholders on all aspects of the Subchapter V Case, with full power to call
meetings of the board of directors and to establish agendas for meetings of the board of
directors, and with the direction or authorization of the board of directors, to take any
actions that would be customary for one serving in the capacity of a chief restructuring
officer. In particular, and as set forth in more detail in the February 12, 2021 letter
agreement between Newpoint Advisors Corporation and the Company, the CRO is
authorized to (a) construct a budget; (b) assist the Company’s management with all issues
related to restructuring; (c) provide court testimony as required; (d) assist with managing
vendor relationships; and (e) provide other related services as requested by the Company.



                                              1
SFGH:4824-2636-6687v2
            Case 21-10513-JTD         Doc 1       Filed 03/03/21   Page 7 of 43



    Resolved, that the CRO is authorized to execute all documents necessary to administer
the Subchapter V Case on the Company’s behalf, including, but not limited to: petitions,
affidavits, declarations, schedules, motions, lists, applications, pleadings, asset purchase
agreements, bills of sale, certificates, guaranties, pledges, mortgages, security instruments,
and other documents.

    Resolved, that the CRO is authorized to employ and retain professionals in the
Subchapter V Case, including special legal counsel, accountants, and other professionals for
the Company to take action the CRO deems necessary or desirable in connection with the
Subchapter V Case.

    Resolved, that the CRO is authorized to take any further action, and to execute and
deliver (or cause to be executed and delivered) any further agreements, documents,
certificates, and undertakings to effectuate the purpose and intent of these resolutions
including, without limitation: amendments to or modifications of the documents
contemplated under these resolutions, and to incur any fees or expenses the CRO deems
necessary or desirable in connection with the Subchapter V Case.

    Resolved, that the Company, operating as a debtor and debtor-in-possession under
Subchapter V of Chapter 11 of the Bankruptcy Code, is authorized to enter into a debtor-in-
possession financing facility, and in connection with any debtor-in-possession financing
facility the Company enters into, is authorized to grant any guaranties, pledges, mortgages,
and other security instruments deemed necessary by the CRO to obtain debtor-in-
possession financing for the Company as a debtor-in-possession.

   Resolved, that all lawful acts taken by the CRO to seek relief on behalf of the Company
under the Bankruptcy Code, or any matter related to the Subchapter V Case, including in
connection with debtor-in-possession financing, be, and hereby are, adopted, ratified,
confirmed, and approved in all respects as the acts and deeds of the Company.

   Resolved, that these resolutions may be signed in any number of counterparts, each of
which when read together will constitute one document, and that once signed, will be filed
with the records of the Company.



                                  [Signature page follows]




                                              2
          Case 21-10513-JTD       Doc 1       Filed 03/03/21   Page 8 of 43



    In Witness Whereof, the undersigned have executed these Resolutions as the
directors of Peeled Inc., as of the date first written above.



By:
       Jill Brant, Director

By:
       Adam C. Greenberger, Director

By:
       Robert Rupe, Director

By:
       Robert Crisp, Director

By:
       C. Thomas (“Tim”) Tenney, Jr., Director

By:
       Joseph T. McDonald, Director




                                          3
Case 21-10513-JTD   Doc 1   Filed 03/03/21   Page 9 of 43
          Case 21-10513-JTD       Doc 1   Filed 03/03/21   Page 10 of 43



    In Witness Whereof, the undersigned have executed these Resolutions as the
directors of Peeled Inc., as of the date first written above.



By:
       Jill Brant, Director

By:
       Adam C. Greenberger, Director

By:
       Robert Rupe, Director

By:
       Robert Crisp, Director

By:
       C. Thomas (“Tim”) Tenney, Jr., Director

By:
       Joseph T. McDonald, Director




                                          3
Case 21-10513-JTD   Doc 1   Filed 03/03/21   Page 11 of 43
                                         Case 21-10513-JTD                    Doc 1         Filed 03/03/21                Page 12 of 43


 Fill in this information to identify the case:
 Debtor name Peeled Inc.
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Acosta, Inc.                    Mike Anderson                   Trade                                                                                                  $101,831.87
 PO Box 281996
 Atlanta, GA                     mjanderson@acost
 30384-1996                      a.com
 Agroindustrial                                                  Trade                                                                                                    $64,902.67
 Surfrut Ltd
 Avenida Ramon
 Freire 1390 Romeral
 CP 3370000, Curico
 CHILE
 American Pistachio              Ellena Rodriguez                Trade                                                                                                  $149,461.23
 Commodity Corp.
 140 Sylvan Avenue               ERodriguez@foodi
 Englewood Cliffs,               mportgroup.com
 NJ 07632
 B&B Packaging                   Brian Button                    Trade                                                                                                    $71,758.86
 42 Geiger Circle
 Rochester, NY                   bbutton1@rochest
 14612                           er.rr.com
 B3 Trust, an Illinois           Kevin Prunsky                   Loan                                                                                                 $1,000,000.00
 Trust
 c/o Kevin Prunsky               KPrunsky@Thunde
 12649 West Regan                rbirdllc.com
 Rd.
 Mokena, IL 60448
 Cache Valley Bank                                               PPP Loan               Contingent                                                                      $417,500.00
 101 North Main                                                                         Unliquidated
 Street
 Logan, UT 84321
 Cache Valley Bank                                               PPP loan               Contingent                                                                      $416,510.00
 101 North Main                                                                         Unliquidated
 Street
 Logan, UT 84321
 Decathlon                       John Borchers                   Secured loan                                    $2,979,000.00                $683,919.30             $2,295,080.70
 1441 Ute Boulevard
 Suite 240                       jborchers@decathl
 Park City, UT 84098             oncapital.com


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 21-10513-JTD                    Doc 1         Filed 03/03/21                Page 13 of 43



 Debtor    Peeled Inc.                                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Global Organics                 Donna Hicks                     Trade                                                                                                    $73,000.00
 LTD
 68 Moulton Street               donna.hicks@glob
 Cambridge, MA                   al-organics.com
 02138
 Hudson Group (HG)               Mike Maslen                     Customer                                                                                                 $94,153.70
 Retail LLC
 1 Meadowlands                   mmaslen@hudson
 Plaza 11th Floor                group.com
 East Rutherford, NJ
 07073
 International                   Phil Morrow                     Trade                                                                                                    $44,172.50
 Harvest Inc.
 606 Franklin Avenue             pmorrow@internati
 Mount Vernon, NY                onalharvest.com
 10550
 KeBay Holdings                                                  Trade                                                                                                    $44,515.00
 LLC dba Shoreline               cs@shorelinefruit.c
 Fruit                           om
 Attn: R. Edward
 Kuhn, Agent
 412 S. Union St.
 Traverse City, MI
 49684
 Marketplace                     Greg Wolny                      Trade                                                                                                    $82,947.31
 Strategy, LLC
 Attn: Greg Wolny,               Greg.Wolny@mark
 Executive VP                    etplacestrategy.co
 3615 Superior Ave,              m
 Ste. 4407A
 Cleveland, OH 44114
 Seurat Capital LLC                                              Loan                                                                                                     $69,747.88
 Attn: Adam
 Greenberger
 41 North Main Street
 Norwalk, CT 06854
 Skyline Sales Inc.              Tommy Stephano                  Trade                                                                                                    $49,832.05
 150 Houston Street
 #306                            tommy.stephano@
 Batavia, IL 60510               skylinesalesinc.co
                                 m
 Snak-King Corp.                 Vesna Kelley                    Trade                                                                                                    $79,272.38
 16150 E. Stephens
 Street                          vakelley@snakking
 Hacienda Heights,               .com
 CA 91745-1718
 Starlite Services,                                              Trade                                                                                                    $94,125.61
 Inc.                            judyz@starliteservi
 1165 W. Crossroads              cesinc.com
 Pkwy
 Romeoville, IL 60446



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 21-10513-JTD                    Doc 1         Filed 03/03/21                Page 14 of 43



 Debtor    Peeled Inc.                                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SunOpta Foods Inc.              Andressa Ely                    Trade                                                                                                  $168,000.00
 dba Tradin Organic
 100 Enterprise Way,             andressa.ely@tradi
 Suite B 101                     norganic.com
 Scotts Valley, CA
 95066
 Tradewind ITF LLC                                               Trade                                                                                                    $60,000.00
 Attn: Corporation
 Service Company,                (212) 765-4349
 Agent
 251 Little Falls Dr.
 Wilmington, DE
 19808
 Villa Andina S.A.C                                              Trade                  Contingent                                                                      $905,725.90
 c/o Justin Shay,                jshay@cm-law.com                                       Disputed
 Cameron &                       401-331-5700
 Mittleman
 301 Promenade
 Street
 Providence, RI
 02908




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 21-10513-JTD                        Doc 1        Filed 03/03/21            Page 15 of 43




 Fill in this information to identify the case:

 Debtor name         Peeled Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 3, 2021                           X /s/ Kenneth R. Yager
                                                                       Signature of individual signing on behalf of debtor

                                                                       Kenneth R. Yager
                                                                       Printed name

                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                    Case 21-10513-JTD                   Doc 1      Filed 03/03/21        Page 16 of 43




                                                               United States Bankruptcy Court
                                                                        District of Delaware
 In re      Peeled Inc.                                                                                    Case No.
                                                                                 Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Peeled Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Peeled Investment, LLC (Avondale)
 Attn: Rob Crisp
 2117 West Fletcher Street
 Chicago, IL 60618
 TFIC VF1, LLC (Tenney Family Investment)
 Attn: Tim Tenney, Pepsi Cola, Hudson
 One Pepsi Way
 Newburgh, NY 12550




    None [Check if applicable]




 March 3, 2021                                                       /s/ David W. Carickhoff
 Date                                                                David W. Carickhoff (No. 3715)
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Peeled Inc.
                                                                     Archer & Greiner, P.C.
                                                                     300 Delaware Avenue, Suite 1100
                                                                     Wilmington, DE 19801
                                                                     Tel: 302-777-4350
                                                                     Email: dcarickhoff@archerlaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
Case 21-10513-JTD                Doc 1        Filed 03/03/21              Page 17 of 43


                                     Peeled Inc
                                Balance Sheet
                               End of Jan 2021
   Financial Row                                                                 Amount
   ASSETS
     Current Assets
       Bank
         1000 - Checking-Bank of America X1750                                   110.06
       Total Bank                                                                110.06
       Accounts Receivable
         1100 - Accounts Receivable                                          383,258.11
         1102 - Allowance for Doubtful Accounts                              (15,000.00)
       Total Accounts Receivable                                             368,258.11
       Other Current Asset
         1090 - Undeposited Funds                                              1,865.61
         1202 - Raw Material
           1202 - Raw Material                                               222,967.49
           1201 - Ingredient Inventory & Seasoning                            98,664.55
         Total - 1202 - Raw Material                                         321,632.04
         1203 - Prepaid Bags & Film                                          175,976.86
         1205 - Prepaid Display Boxes for Picks                               67,150.08
         1206 - Prepaid Corrugated Boxes                                      29,597.57
         1207 - Prepaid Displays & Shippers                                   16,672.19
         1210 - FG Peas                                                        5,480.92
         1211 - FG Dried Fruit                                               226,720.40
         1212 - FG Puffs                                                      20,326.14
         1300 - Deposits on Inventory                                         31,856.24
       Total Other Current Asset                                             897,278.05
     Total Current Assets                                                  1,265,646.22
     Fixed Assets
       1400 - Computer Equipment                                              72,043.10
       1410 - Furniture & Fixtures                                            45,839.98
       1420 - Printing Plates                                                 64,350.00
       1510 - Acc. Dep-Computer Equipment                                    (50,130.74)
       1520 - Acc. Dep-Furniture & Fixtures                                   (8,595.00)
       1560 - Acc. Dep-Printing Plates                                       (50,101.75)
     Total Fixed Assets                                                       73,405.59
     Other Assets
       1209 - Prepaid Expenses                                               348,767.77
       1900 - Security Deposits                                                6,708.34
     Total Other Assets                                                      355,476.11
   Total ASSETS                                                            1,694,527.92
   LIABILITIES & EQUITY
     Current Liabilities
       Accounts Payable
         2000 - Accounts Payable                                           2,789,733.73
       Total Accounts Payable                                              2,789,733.73
       Other Current Liability
         2004 - Accrued Expenses Sales                                        47,203.66
         2005 - Accrued Expenses                                              (7,004.96)
         2007 - Accrued Purchases/Received not Invoiced                       11,765.55
         2020 - Accrued Copacking                                             34,629.53
         2054 - Short Term Debt                                              417,510.00
         2057 - Due to (from) Decathlon Alpha IV, L.P.                     2,979,000.00
         2058 - Due to (from) Thunderbird LLC/B3 Trust                     1,000,000.00
         Net Provision for Trade Spend1                                     (109,183.30)
         2080 - Deferred Employer Taxes/Contr                                 37,201.91
       Total Other Current Liability                                       4,411,122.39
     Total Current Liabilities                                             7,200,856.12
     Long Term Liabilities
       2090 - A/R Adjustments                                             (1,101,312.91)
     Total Long Term Liabilities                                          (1,101,312.91)
     Equity
       3004 - Common Capital Stock - At Par                                    1,328.06
       3006 - Preferred Capital Stock A1 - At Par                                999.00
       3008 - APIC Preferred Stock A1                                      3,955,037.50
       3010 - Preferred Capital Stock A2 - At Par                                127.03
       3012 - APIC Preferred Stock A2                                        455,953.00
       3014 - Preferred Capital Stock B - At Par                                 379.72
       3016 - APIC Preferred Stock B2                                      1,466,860.16
       3018 - Preferred Capital Stock C - At Par                               1,551.20
       3019 - Preferred Capital Stock C-2 -At Par                                195.80
       3020 - APIC Preferred Stock C                                       8,998,798.80
       3021 - APIC Preferred Stock C-2                                       999,804.20
       Retained Earnings                                                 (27,577,960.08)
       Net Income                                                             61,813.32
       Cumulative Translation Adjustment                                   7,230,097.00
     Total Equity                                                         (4,405,015.29)
   Total LIABILITIES & EQUITY                                              1,694,527.92

   1
     In the ordinary course of its business, the Debtor engages in sales and chargeback
   transactions with certain customers. These chargeback amounts are entered in the
   Debtor’s books as “Provisions for Trade Spends.”

   These provisions include both historical and current amounts that the Debtor’s
   customers may charge back to the Debtor on account of customer-managed
   programs including promotions, discounts, slotting fees, off-invoice discounts,
   rebates and related charges, but are contingent upon customers’ actual application
   of such chargebacks. The Debtor offsets these Provisions for Trade Spends by
   entering “reserve,” amounts on its books for amounts that the Debtor will not actually
   be charged for.
Case 21-10513-JTD          Doc 1       Filed 03/03/21            Page 18 of 43




                             Peeled Inc
                      Income Statement
                      Jan 2021, Feb 2021

      Financial Row                                          Amount
      Ordinary Income/Expense
       Income
         4000 - Sales                                     139,086.27
         4050 - Prompt Pay Discount                          (511.08)
       Total - Income                                     138,575.19
       Cost Of Sales
         5009 - COGS Finished Goods Peas                    3,376.04
         5010 - COGS Finished Goods Dried Fruit            76,675.55
         5011 - COGS Finished Goods Puffs                      29.73
         5013 - COGS Raw Material                           4,950.00
         5090 - Inventory Adjustment                      (47,913.15)
       Total - Cost Of Sales                               37,118.17
       Gross Profit                                       101,457.02
       Expense
         6010 - Advertising                                 6,107.12
         6012 - Research & Product Development              2,011.25
         6025 - Travel - Staff                                173.66
         6027 - Meals Expense                                 112.20
         6034 - Rebates & Coupons                             225.00
         6070 - Dues & Subscriptions                        5,518.04
         6091 - Freight to Warehouse                           63.27
         6095 - Storage/Warehouse Costs                       801.01
         6102 - Insurance Expense: Directors & Officers       908.84
         6150 - Office Expense                                562.62
         6181 - Professional Fees-Legal                    10,000.00
         6200 - Rent Expense                                7,394.19
         6250 - Franchise Taxes & Licensing Fees            5,561.60
         6252 - Corporate Taxes                              (307.44)
         6260 - Telephone Expense                             512.34
       Total - Expense                                     39,643.70
      Net Ordinary Income                                  61,813.32
      Net Income                                           61,813.32
                                                                                                                                                                                                                                               Case 21-10513-JTD                                                                                                  Doc 1                                       Filed 03/03/21                                                                        Page 19 of 43




Peeled, Inc.
Cash Flow Launcher ™
Key Schedule                                              1          UPDATED
                                                                       0     THROUGH
                                                                                   1 2/23      0                     1             0              1              0              1              0              1              0              1              0             1            0            1            0            1             0            1            0            1             0             1               0            1            0            1            0            1            0            1            0            1            0            1            0            1            0            1            0            1            0            1            0            1
                                                 Week 6         Week 7     Week 8      Week 9               Week 10       Week 11        Week 12        Week 13        Week 14        Week 15        Week 16        Week 17        Week 18        Week 19       Week 20      Week 21      Week 22      Week 23      Week 24       Week 25      Week 26      Week 27      Week 28       Week 29       Week 30         Week 31      Week 32      Week 33      Week 34      Week 35      Week 36      Week 37      Week 38      Week 39      Week 40      Week 41      Week 42      Week 43      Week 44      Week 45      Week 46      Week 47      Week 48      Week 49      Week 50      Week 51      Week 52      Week 53      Week 54      Week 55        Week 56
            Sales and Collections                 2/8            2/15        2/22        3/1                   3/8          3/15           3/22           3/29            4/5           4/12           4/19           4/26            5/3           5/10          5/17         5/24         5/31          6/7         6/14          6/21         6/28          7/5         7/12          7/19          7/26             8/2          8/9         8/16         8/23         8/30          9/6         9/13         9/20         9/27          10/4        10/11        10/18        10/25        11/1          11/8        11/15        11/22        11/29         12/6        12/13        12/20        12/27         1/3         1/10         1/17           1/24
                                                  2/14           2/21        2/28        3/7                  3/14          3/21           3/28            4/4           4/11           4/18           4/25            5/2            5/9           5/16          5/23         5/30          6/6         6/13         6/20          6/27          7/4         7/11         7/18          7/25           8/1             8/8         8/15         8/22         8/29          9/5         9/12         9/19         9/26         10/3         10/10        10/17        10/24        10/31        11/7         11/14        11/21        11/28        12/5         12/12        12/19        12/26         1/2          1/9         1/16         1/23           1/30
                                                 Actual         Actual      Actual    Projected             Projected     Projected      Projected      Projected      Projected      Projected      Projected      Projected      Projected      Projected     Projected    Projected    Projected    Projected    Projected     Projected    Projected    Projected    Projected     Projected     Projected       Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected      Projected
  Sales
  Total Sales                                           $-             $-        $2,197        $41,961         $7,403        $99,789        $98,330             $-             $-         $2,785      $112,672       $110,937        $13,653         $2,976            $-           $-           $-      $40,921     $145,754      $138,648      $40,921      $89,666      $10,959       $10,959       $32,877         $61,262      $61,262      $61,262      $61,262      $63,924      $63,924      $63,924      $63,924      $63,924      $47,425      $47,425      $47,425      $47,425      $37,651      $37,651      $37,651      $37,651      $18,707      $18,707      $18,707      $18,707      $18,707     $163,980     $163,980     $163,980       $163,980
  Operating Collections
    Existing Accounts Receivable Collection       $13,627             $-          $432       $132,332       $105,880       $347,458       $146,932        $79,188              $-             $-             $-         $2,197       $41,961         $7,403       $99,789      $98,330           $-           $-       $2,785      $112,672     $110,937      $13,653       $2,976             $-            $-             $-      $40,921     $145,754     $138,648      $40,921      $89,666      $10,959      $10,959      $32,877      $61,262      $61,262      $61,262      $61,262      $63,924      $63,924      $63,924      $63,924      $63,924      $47,425      $47,425      $47,425      $47,425      $37,651      $37,651      $37,651        $37,651
    Existing Accounts Receivable Collection             -        133,000              -             -              -              -              -              -               -              -              -              -             -              -             -            -            -            -            -             -            -            -            -              -             -              -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -              -
    Trade Spend & Promotion Discount                    -              -         (2,932)         (369)       (13,971)       (45,846)       (19,387)       (10,449)              -              -              -           (290)       (5,537)          (977)      (13,167)     (12,975)           -            -         (367)      (14,867)     (14,638)      (1,802)        (393)             -             -              -       (5,399)     (19,232)     (18,294)      (5,399)     (11,831)      (1,446)      (1,446)      (4,338)      (8,083)      (8,083)      (8,083)      (8,083)      (8,435)      (8,435)      (8,435)      (8,435)      (8,435)      (6,258)      (6,258)      (6,258)      (6,258)      (4,968)      (4,968)      (4,968)        (4,968)
  Total Operating Collections                     $13,627       $133,000        $(2,500)     $131,963        $91,910       $301,611       $127,545        $68,740              $-             $-             $-         $1,907       $36,424         $6,426       $86,622      $85,356           $-           $-       $2,417       $97,806      $96,299      $11,852       $2,583             $-            $-             $-      $35,522     $126,522     $120,353      $35,522      $77,835       $9,513       $9,513      $28,539      $53,179      $53,179      $53,179      $53,179      $55,489      $55,489      $55,489      $55,489      $55,489      $41,168      $41,168      $41,168      $41,168      $32,683      $32,683      $32,683        $32,683
  Non-Operating Collections
    Assets Sales                                       $-              $-            $-             $-             $-             $-             $-             $-             $-             $-             $-             $-             $-             $-           $-           $-           $-           $-           $-            $-           $-           $-           $-             $-            $-             $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-             $-
    Other Non-Operating Collections               416,510               -             -              -              -              -              -              -              -              -              -              -              -              -            -            -            -            -            -             -            -            -            -              -             -              -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -              -
  Total Non-Operating Collections                $416,510              $-            $-             $-             $-             $-             $-             $-             $-             $-             $-             $-             $-             $-           $-           $-           $-           $-           $-            $-           $-           $-           $-             $-            $-             $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-             $-
  Total Collections                              $430,137       $133,000        $(2,500)     $131,963        $91,910       $301,611       $127,545        $68,740             $-             $-             $-         $1,907        $36,424         $6,426        $86,622      $85,356           $-           $-       $2,417       $97,806      $96,299      $11,852       $2,583           $-            $-               $-      $35,522     $126,522     $120,353      $35,522      $77,835       $9,513       $9,513      $28,539      $53,179      $53,179      $53,179      $53,179      $55,489      $55,489      $55,489      $55,489      $55,489      $41,168      $41,168      $41,168      $41,168      $32,683      $32,683      $32,683        $32,683
  Cumulative Collections                         $501,699       $634,699       $632,199      $764,162       $856,072     $1,157,683     $1,285,227     $1,353,967     $1,353,967     $1,353,967     $1,353,967     $1,355,874     $1,392,299     $1,398,725     $1,485,347   $1,570,703   $1,570,703   $1,570,703   $1,573,120    $1,670,926   $1,767,224   $1,779,076   $1,781,660   $1,781,660    $1,781,660       $1,781,660   $1,817,181   $1,943,703   $2,064,056   $2,099,578   $2,177,412   $2,186,925   $2,196,438   $2,224,977   $2,278,156   $2,331,334   $2,384,513   $2,437,692   $2,493,181   $2,548,670   $2,604,159   $2,659,648   $2,715,138   $2,756,305   $2,797,473   $2,838,641   $2,879,809   $2,912,492   $2,945,175   $2,977,858     $3,010,541

                                                 Week 6         Week 7         Week 8         Week 9        Week 10       Week 11        Week 12        Week 13        Week 14        Week 15        Week 16        Week 17        Week 18        Week 19       Week 20      Week 21      Week 22      Week 23      Week 24       Week 25      Week 26      Week 27      Week 28       Week 29       Week 30         Week 31      Week 32      Week 33      Week 34      Week 35      Week 36      Week 37      Week 38      Week 39      Week 40      Week 41      Week 42      Week 43      Week 44      Week 45      Week 46      Week 47      Week 48      Week 49      Week 50      Week 51      Week 52      Week 53      Week 54      Week 55        Week 56
       Purchases and Disbursements                2/8            2/15           2/22            3/1            3/8          3/15           3/22           3/29            4/5           4/12           4/19           4/26            5/3           5/10          5/17         5/24         5/31          6/7         6/14          6/21         6/28          7/5         7/12          7/19          7/26             8/2          8/9         8/16         8/23         8/30          9/6         9/13         9/20         9/27          10/4        10/11        10/18        10/25        11/1          11/8        11/15        11/22        11/29         12/6        12/13        12/20        12/27         1/3         1/10         1/17           1/24
                                                  2/14           2/21           2/28            3/7           3/14          3/21           3/28            4/4           4/11           4/18           4/25            5/2            5/9           5/16          5/23         5/30          6/6         6/13         6/20          6/27          7/4         7/11         7/18          7/25           8/1             8/8         8/15         8/22         8/29          9/5         9/12         9/19         9/26         10/3         10/10        10/17        10/24        10/31        11/7         11/14        11/21        11/28        12/5         12/12        12/19        12/26         1/2          1/9         1/16         1/23           1/30
                                                 Actual         Actual         Actual        Projected      Projected     Projected      Projected      Projected      Projected      Projected      Projected      Projected      Projected      Projected     Projected    Projected    Projected    Projected    Projected     Projected    Projected    Projected    Projected     Projected     Projected       Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected      Projected
  Operating Disbursements
    Cost of Goods Sold                                 $-         $3,229        $10,000        $23,583         $4,509        $55,501        $54,696          $423           $423         $1,960        $62,612        $61,654         $7,959         $2,066         $423         $423         $423       $23,009      $80,872       $76,949      $23,009      $49,914       $6,472        $6,472       $18,569         $34,237      $34,237      $34,237      $34,237      $35,706      $35,706      $35,706      $35,706      $35,706      $26,599      $26,599      $26,599      $26,599      $21,204      $21,204      $21,204      $21,204      $10,748      $10,748      $10,748      $10,748      $10,748      $90,932      $90,932      $90,932        $90,932
    Professional Fees                                   -          2,055              -              -              -              -              -              -              -             -              -              -              -              -             -            -            -            -            -             -            -            -            -             -             -               -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -              -
    Freight Expense and Warehousing Fees                -              -              -          3,127          2,346          4,434          4,401          2,179          2,179         2,242          4,725          4,686          2,487          2,246         2,179        2,179        2,179        3,104        5,473         5,312        3,104        4,205        2,426         2,426         2,922           3,563        3,563        3,563        3,563        3,623        3,623        3,623        3,623        3,623        3,251        3,251        3,251        3,251        3,030        3,030        3,030        3,030        2,602        2,602        2,602        2,602        2,602        5,884        5,884        5,884          5,884
    Insurance Expenses                                  -          4,513              -              -              -              -          1,042              -              -             -          1,042              -              -              -             -        1,042            -            -            -         1,042            -            -            -         1,042             -               -            -            -        1,042            -            -            -        1,042            -            -            -            -        1,042            -            -            -        1,042            -            -            -        1,042            -            -            -            -          1,042
    Marketing and Advertising Expenses                  -              -              -            481            481            897            481            481            481           897            481            481            481            897           481          481          481          481          897           481          481          481          897           481           481             481          897          481          481          481          481          897          481          481          481          897          481          481          481          481          897          481          481          481          897          481          481          481          897          481            481
    Software and Equipment                         10,000          4,213          5,000              -              -              -          2,000              -              -             -          2,000              -              -              -         2,000            -            -            -            -         2,000            -            -            -         2,000             -               -            -            -        2,000            -            -            -        2,000            -            -            -        2,000            -            -            -            -        2,000            -            -            -        2,000            -            -            -            -          2,000
    In-Store Support and Spoilage                       -              -              -              -              -              -              -              -              -             -              -              -              -              -             -            -            -            -            -             -            -            -            -             -             -               -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -              -
    Other Operating Disbursements                       -              -            530          5,978            312          4,199          4,138              -              -           117          4,741          4,793            700            250           125          125          125        1,847        6,258         5,959        1,847        3,898          586           586         1,508           2,703        2,703        2,703        2,703        2,815        2,815        2,815        2,815        2,815        2,121        2,121        2,121        2,121        1,709        1,709        1,709        1,709          912          912          912          912          912        7,025        7,025        7,025          7,025
    Payroll and Payroll Expenses                  286,288            490          5,527              -              -         11,000              -         10,000              -        10,000          1,000         10,000              -         10,000         1,000            -       10,000            -       10,000         1,000       10,000            -       10,000             -        10,000               -       10,000            -            -       10,000            -       10,000            -       10,000            -       10,000            -       10,000            -            -       10,000            -       10,000            -       10,000            -       10,000            -       10,000            -         10,000
    Occupancy and Utility Costs                         -              -              -              -              -              -              -              -              -             -              -              -              -              -             -            -            -            -            -             -            -            -            -             -             -               -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -              -
  Total Operating Disbursements                  $296,288        $14,499        $21,057        $33,169         $7,648        $76,031        $66,757        $13,083         $3,083       $15,217        $76,601        $81,614        $11,627        $15,459        $6,208       $4,249      $13,208      $28,441     $103,499       $92,743      $38,441      $58,498      $20,382       $13,007       $33,480         $40,983      $51,400      $40,983      $44,025      $52,625      $42,625      $53,041      $45,666      $52,625      $32,451      $42,868      $34,451      $43,493      $26,424      $26,424      $36,841      $29,466      $24,743      $14,743      $25,159      $17,784      $24,743     $104,322     $114,738     $104,322       $117,363
  Non-Operating Disbursements
    Term Debt, Fees, Interest, etc.                     $-      $133,000             $-        $13,250             $-             $-             $-       $13,250              $-             $-             $-       $13,250             $-             $-            $-           $-      $13,250           $-           $-            $-      $13,250           $-           $-            $-       $13,250              $-           $-           $-           $-      $13,250           $-           $-           $-      $13,250           $-           $-           $-           $-      $13,250           $-           $-           $-      $13,250           $-           $-           $-      $13,250           $-           $-           $-             $-
    Accruals                                             -             -              -              -              -              -              -             -               -              -              -             -              -              -             -            -            -            -            -             -            -            -            -             -             -               -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -              -
    Capital Expenditures                                 -             -              -              -              -              -              -             -               -              -              -             -              -              -             -            -            -            -            -             -            -            -            -             -             -               -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -              -
    Other Non-Operating Disbursements                    -             -              -            192            192            192            192           192             192            192            192           192            192            192           192          192          192          192          192           192          192          192          192           192           192             192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192            192
  Total Non-Operating Disbursements                     $-      $133,000             $-        $13,442           $192           $192           $192       $13,442            $192           $192           $192       $13,442           $192           $192          $192         $192      $13,442         $192         $192          $192      $13,442         $192         $192          $192       $13,442            $192         $192         $192         $192      $13,442         $192         $192         $192      $13,442         $192         $192         $192         $192      $13,442         $192         $192         $192      $13,442         $192         $192         $192      $13,442         $192         $192         $192           $192
  Total Disbursements                            $296,288       $147,499        $21,057       $46,611         $7,840        $76,224        $66,949        $26,525         $3,275        $15,409        $76,793        $95,056        $11,819        $15,652        $6,400       $4,442       $26,650      $28,633    $103,692        $92,935      $51,883      $58,690      $20,574      $13,199       $46,923          $41,176      $51,592      $41,176      $44,217      $66,067      $42,817      $53,234      $45,859      $66,067      $32,644      $43,060      $34,644      $43,685      $39,866      $26,616      $37,033      $29,658      $38,185      $14,935      $25,352      $17,977      $38,185    $104,514     $114,931     $104,514       $117,556
  Cumulative Disbursements                       $360,615       $508,114       $529,171      $575,782       $583,622       $659,846       $726,796       $753,321       $756,596       $772,004       $848,798       $943,854       $955,673       $971,324      $977,724     $982,166    $1,008,816   $1,037,449   $1,141,141    $1,234,076   $1,285,959   $1,344,649   $1,365,223   $1,378,422    $1,425,345       $1,466,520   $1,518,112   $1,559,288   $1,603,505   $1,669,572   $1,712,389   $1,765,623   $1,811,481   $1,877,548   $1,910,192   $1,953,252   $1,987,896   $2,031,581   $2,071,448   $2,098,064   $2,135,097   $2,164,755   $2,202,940   $2,217,875   $2,243,227   $2,261,204   $2,299,388   $2,403,902   $2,518,833   $2,623,347     $2,740,903
  Net Cash Flow                                  $133,849       $(14,499)      $(23,557)      $85,352        $84,070       $225,387        $60,595        $42,215        $(3,275)      $(15,409)      $(76,793)      $(93,149)       $24,605        $(9,225)      $80,222      $80,914     $(26,650)    $(28,633)    $(101,274)      $4,871      $44,416     $(46,838)    $(17,991)     $(13,199)     $(46,923)       $(41,176)    $(16,071)     $85,346      $76,136     $(30,545)     $35,018     $(43,721)    $(36,346)    $(37,528)     $20,535      $10,118      $18,535       $9,493      $15,623      $28,873      $18,456      $25,831      $17,304      $26,233      $15,816      $23,191       $2,983     $(71,831)    $(82,248)    $(71,831)      $(84,873)
  Cumulative Cash Flow                           $141,083       $126,585       $103,028      $188,380       $272,449       $497,837       $558,432       $600,646       $597,371       $581,962       $505,169       $412,021       $436,626       $427,401      $507,622     $588,537     $561,887     $533,254      $431,979     $436,850     $481,266     $434,428     $416,437      $403,238      $356,315        $315,139     $299,069     $384,415     $460,551     $430,005     $465,023     $421,302     $384,957     $347,428     $367,963     $378,082     $396,617     $406,110     $421,733     $450,606     $469,062     $494,893     $512,197     $538,430     $554,246     $577,437     $580,420     $508,589     $426,342     $354,511       $269,638

                                                 Week 6         Week 7         Week 8         Week 9        Week 10       Week 11        Week 12        Week 13        Week 14        Week 15        Week 16        Week 17        Week 18        Week 19       Week 20      Week 21      Week 22      Week 23      Week 24       Week 25      Week 26      Week 27      Week 28       Week 29       Week 30         Week 31      Week 32      Week 33      Week 34      Week 35      Week 36      Week 37      Week 38      Week 39      Week 40      Week 41      Week 42      Week 43      Week 44      Week 45      Week 46      Week 47      Week 48      Week 49      Week 50      Week 51      Week 52      Week 53      Week 54      Week 55        Week 56
                   Liquidity                      2/8            2/15           2/22            3/1            3/8          3/15           3/22           3/29            4/5           4/12           4/19           4/26            5/3           5/10          5/17         5/24         5/31          6/7         6/14          6/21         6/28          7/5         7/12          7/19          7/26             8/2          8/9         8/16         8/23         8/30          9/6         9/13         9/20         9/27          10/4        10/11        10/18        10/25        11/1          11/8        11/15        11/22        11/29         12/6        12/13        12/20        12/27         1/3         1/10         1/17           1/24
                                                  2/14           2/21           2/28            3/7           3/14          3/21           3/28            4/4           4/11           4/18           4/25            5/2            5/9           5/16          5/23         5/30          6/6         6/13         6/20          6/27          7/4         7/11         7/18          7/25           8/1             8/8         8/15         8/22         8/29          9/5         9/12         9/19         9/26         10/3         10/10        10/17        10/24        10/31        11/7         11/14        11/21        11/28        12/5         12/12        12/19        12/26         1/2          1/9         1/16         1/23           1/30
                                                 Actual         Actual         Actual        Projected      Projected     Projected      Projected      Projected      Projected      Projected      Projected      Projected      Projected      Projected     Projected    Projected    Projected    Projected    Projected     Projected    Projected    Projected    Projected     Projected     Projected       Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected      Projected
  Accounts Payable Balance Week Endin $2,698,390              $2,698,390     $2,698,390     $2,698,390    $2,698,390     $2,698,390     $2,698,390     $2,698,390     $2,698,390     $2,698,390     $2,698,390     $2,698,390     $2,698,390     $2,698,390     $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390    $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390    $2,698,390       $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390     $2,698,390
  Cash Balance (Book) Week Ending                $143,439       $128,940       $105,383      $190,735       $274,805       $500,192       $560,787       $603,002       $599,727       $584,318       $507,525       $414,376       $438,981       $429,756      $509,978     $590,892     $564,242     $535,609     $434,335      $439,206     $483,621     $436,783     $418,792      $405,593      $358,671        $317,495     $301,424     $386,770     $462,906     $432,361     $467,379     $423,658     $387,312     $349,784     $370,319     $380,437     $398,972     $408,466     $424,089     $452,961     $471,417     $497,249     $514,553     $540,786     $556,602     $579,793     $582,776     $510,945     $428,697     $356,866       $271,994
  Borrowing Base/Credit Facility
    Total Eligible to Borrow                           $-              $-            $-              $-            $-             $-              $-             $-              $-            $-             $-             $-             $-             $-          $-           $-           $-           $-           $-            $-           $-           $-           $-            $-            $-              $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-             $-
    Ending Loan Outstanding                             -                -             -               -             -              -               -              -              -             -               -              -              -             -           -            -            -            -            -             -            -            -            -             -             -               -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -              -
  Net Availability                                     $-              $-            $-              $-             $-             $-             $-             $-              $-            $-             $-             $-             $-             $-          $-           $-           $-           $-           $-            $-           $-           $-           $-            $-            $-              $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-             $-
  Net Liquidity                                  $143,439       $128,940      $105,383       $190,735       $274,805       $500,192        $560,787       $603,002       $599,727       $584,318       $507,525       $414,376       $438,981        $429,756    $509,978     $590,892     $564,242     $535,609     $434,335      $439,206     $483,621     $436,783     $418,792      $405,593      $358,671        $317,495     $301,424     $386,770     $462,906     $432,361     $467,379     $423,658     $387,312     $349,784     $370,319     $380,437     $398,972     $408,466     $424,089     $452,961     $471,417     $497,249     $514,553     $540,786     $556,602     $579,793     $582,776     $510,945     $428,697     $356,866       $271,994
                                                               Bank Bal $(4,059.81)
     * Sales projections have been adjusted to fulfill prompt paying customer orders with available inventory. 60 – 90 days after sales, collections are received allowing for the purchase of additional inventory so additional orders can be fulfilled.




                                                                                                                                                                                                                                                                                                                                                                                      1 of 3 of Cash Flow Launcher                                                                                                                                                                                                                                                                                                                                        3/2/2021 1:03 PM
Peeled - Petition Exhibit - Cash Flow Statement FINAL Privileged and Confidential
                                                                                                                                                                                                                                                                      Case 21-10513-JTD                                                                                                                 Doc 1                                                 Filed 03/03/21                                                                                 Page 20 of 43

   Peeled, Inc.
   Cash Flow Launcher ™
   Sales and Collections

           Assumptions
    (1) AR Balance as of 1/3/20 $316,938.93
    (2) Sales are based off of the Peeled, Inc. Open Order Report and related 2021 budget, according to the following table:
    (3) Collections are based off off of sales assuming 70 day collection period
    (4)
    (5)
    (6)
    (7)
    (8)
    (9)
   (10)

           Data Entry
                                                                                   Week -2       Week -1       Week 1          Week 2     Week 3      Week 4      Week 5     Week 6      Week 7      Week 8       Week 9       Week 10      Week 11      Week 12      Week 13      Week 14      Week 15      Week 16      Week 17      Week 18      Week 19      Week 20     Week 21      Week 22      Week 23      Week 24      Week 25        Week 26         Week 27       Week 28      Week 29      Week 30      Week 31      Week 32      Week 33      Week 34      Week 35      Week 36      Week 37      Week 38      Week 39     Week 40      Week 41      Week 42      Week 43      Week 44      Week 45      Week 46      Week 47      Week 48      Week 49       Week 50      Week 51      Week 52      Week 53     Week 54      Week 55      Week 56
                                                                                    12/21         12/28          1/4            1/11       1/18        1/25        2/1         2/8        2/15        2/22          3/1          3/8         3/15         3/22         3/29          4/5         4/12         4/19         4/26          5/3         5/10         5/17         5/24         5/31          6/7         6/14         6/21           6/28             7/5         7/12         7/19         7/26          8/2          8/9         8/16         8/23         8/30          9/6         9/13         9/20         9/27          10/4        10/11        10/18        10/25        11/1          11/8        11/15        11/22        11/29         12/6        12/13        12/20        12/27         1/3         1/10         1/17         1/24
                                                                                    12/27          1/3          1/10            1/17       1/24        1/31        2/7        2/14        2/21        2/28          3/7         3/14         3/21         3/28          4/4         4/11         4/18         4/25          5/2          5/9         5/16         5/23         5/30          6/6         6/13         6/20         6/27            7/4            7/11         7/18         7/25          8/1          8/8         8/15         8/22         8/29          9/5         9/12         9/19         9/26         10/3         10/10        10/17        10/24        10/31        11/7         11/14        11/21        11/28         12/5        12/12        12/19        12/26         1/2          1/9         1/16         1/23         1/30
                                                                                   Actual        Actual        Actual          Actual     Actual      Actual      Actual     Actual      Actual      Actual      Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected      Projected       Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected
   Sales
            Sales                                                                   $22,221       $2,795     $105,880      $347,458      $146,932     $79,188         $-          $-          $-       $2,197      $41,961       $7,403      $99,789      $98,330          $-           $-        $2,785     $112,672     $110,937      $13,653       $2,976          $-           $-           $-       $40,921     $145,754     $138,648        $40,921         $89,666      $10,959      $10,959      $32,877      $61,262      $61,262      $61,262      $61,262      $63,924      $63,924      $63,924      $63,924      $63,924      $47,425      $47,425      $47,425      $47,425      $37,651      $37,651      $37,651      $37,651      $18,707      $18,707      $18,707      $18,707      $18,707     $163,980     $163,980     $163,980      $163,980
           Total                                                                    $22 221       $2 795     $105 880      $347 458      $146 932     $79 188         $-          $-          $-       $2 197      $41 961       $7 403      $99 789      $98 330          $-           $-        $2 785     $112 672     $110 937      $13 653       $2 976          $-           $-           $-       $40 921     $145,754     $138,648        $40,921         $89,666      $10,959      $10 959      $32 877      $61 262      $61 262      $61 262      $61 262      $63 924      $63 924      $63 924      $63 924      $63 924      $47 425      $47 425      $47 425      $47 425      $37 651      $37 651      $37,651      $37,651      $18,707      $18,707      $18,707      $18,707      $18,707     $163,980     $163,980     $163,980      $163,980
   Operating Collections
        Existing Accounts Receivable Collections: BoA x1750                         $41,934      $69,395       $41,622           $821      $9,046     $13,453      $6,620     $13,627          $-        $432     $132,332     $105,880     $347,458     $146,932      $79,188          $-           $-           $-        $2,197      $41,961       $7,403      $99,789      $98,330          $-           $-        $2,785     $112,672       $110,937         $13,653       $2,976          $-           $-           $-       $40,921     $145,754     $138,648      $40,921      $89,666      $10,959      $10,959      $32,877      $61,262      $61,262      $61,262      $61,262      $63,924      $63,924      $63,924      $63,924      $63,924      $47,425      $47,425      $47,425      $47,425      $37,651      $37,651      $37,651       $37,651
        Existing Accounts Receivable Collections: Newpoint Operating                      -            -             -              -           -           -           -           -     133 000           -            -            -            -            -            -           -            -            -             -            -            -            -            -           -            -             -            -              -               -            -           -            -            -             -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -             -
        Trade Spend & Promotion Discount                            13.2%                 -            -             -              -           -           -           -           -           -      (2,932)        (369)     (13,971)     (45,846)     (19,387)     (10,449)          -            -            -          (290)      (5,537)        (977)     (13,167)     (12,975)          -            -          (367)     (14,867)       (14,638)         (1,802)        (393)          -            -            -        (5,399)     (19,232)     (18,294)      (5,399)     (11,831)      (1,446)      (1,446)      (4,338)      (8,083)      (8,083)      (8,083)      (8,083)      (8,435)      (8,435)      (8,435)      (8,435)      (8,435)      (6,258)      (6,258)      (6,258)      (6,258)      (4,968)      (4,968)      (4,968)       (4,968)
   Non-Operating Collections
       Assets Sales                                                                      $-            $-           $-             $-         $-          $-          $-           $-         $-          $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-            $-             $-             $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-           $-             $-
       Other Non-Operating Collections                                                    -             -            -              -          -           -           -      416,510          -           -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -             -              -              -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -              -
   Accounts Receivable
       Beginning Balance                                                           $316 939     $297 226     $230 626      $294 885      $641 522    $779 408    $845 143    $838 523    $824 896    $691 896     $693 661     $603 290     $504 813     $257 144     $208 542     $129 354     $129 354     $132 139     $244 811     $353 551     $325 243     $320 816     $221 027     $122 697     $122 697     $163 618     $306 586       $332 562        $262 546     $338 558     $346 541     $357 500     $390 377     $451 639     $471 980     $387 489     $310 103     $333 106     $307 364     $360 329     $413 294     $444 341     $430 504     $416 668     $402 831     $388 994     $362 721     $336 449     $310 176     $283 903     $238 686     $209 967     $181 248     $152 529     $123 810     $250 139     $376 468      $502 797
       Sales                                                                         22 221        2,795      105,880       347,458       146,932      79,188           -           -           -       2,197       41,961        7,403       99,789       98,330            -            -        2,785      112,672      110,937       13,653        2,976            -            -            -       40,921      145,754      138,648         40,921          89,666       10,959       10,959       32,877       61,262       61,262       61,262       61,262       63,924       63,924       63,924       63,924       63,924       47,425       47,425       47,425       47,425       37,651       37,651       37,651       37,651       18,707       18,707       18,707       18,707       18,707      163,980      163,980      163,980       163,980
       AR and Sales Collections                                                      41,934       69,395       41,622           821         9,046      13,453       6,620      13,627     133,000         432      132,332      105,880      347,458      146,932       79,188            -            -            -        2,197       41,961        7,403       99,789       98,330            -            -        2,785      112,672        110,937          13,653        2,976            -            -            -       40,921      145,754      138,648       40,921       89,666       10,959       10,959       32,877       61,262       61,262       61,262       61,262       63,924       63,924       63,924       63,924       63,924       47,425       47,425       47,425       47,425       37,651       37,651       37,651        37,651
       Ending Balance                                                              $297 226     $230 626     $294 885      $641 522      $779 408    $845 143    $838 523    $824 896    $691 896    $693 661     $603 290     $504 813     $257 144     $208 542     $129 354     $129 354     $132 139     $244 811     $353 551     $325 243     $320 816     $221 027     $122 697     $122 697     $163 618     $306 586     $332 562       $262 546        $338 558     $346 541     $357 500     $390 377     $451 639     $471 980     $387 489     $310 103     $333 106     $307 364     $360 329     $413 294     $444 341     $430 504     $416 668     $402 831     $388 994     $362 721     $336 449     $310 176     $283 903     $238 686     $209 967     $181 248     $152 529     $123 810     $250 139     $376 468     $502 797      $629 127


           Days Sales Outstanding (DSO)                                                                            (44)           (21)        (23)        (26)        (38)       (102)       (283)     (9,714)        (446)        (339)         (95)         (45)         (37)         (26)         (41)         (39)         (27)         (31)         (36)         (67)        (417)      (1,852)        (108)         (27)          (20)           (20)           (21)         (32)         (60)         (69)         (93)         (70)         (55)         (46)         (42)         (37)         (36)         (39)         (42)         (48)         (54)         (58)         (60)         (61)         (61)         (61)         (60)         (62)         (65)         (68)         (73)         (62)         (23)         (17)         (17)          (19)




                                                                                                                                                                                                                                                                                                                                                                                                                                 2 of 3 of Cash Flow Launcher                                                                                                                                                                                                                                                                                                                                                                                            3/2/2021 1:03 PM
Peeled - Petition Exhibit - Cash Flow Statement FINAL Privileged and Confidential
                                                                                                                                                                                                                                                                                         Case 21-10513-JTD                                                                                                                      Doc 1                                                Filed 03/03/21                                                                                       Page 21 of 43

                 Peeled, Inc.
                 Cash Flow Launcher ™                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2 225 171
                 Purchases and Disbursements

                         Assumptions
                    (1) Cost of Goods Sold is based off of a percentage of sales, according to the following table:
                    (2) Professional Fees are based off of updated projections, according to the following table:
                    (3) Freight Expenses are based off of a percentage of sales and Warehousing Fees are based off of updated projections, according to the following table:
                    (4) Insurance Expenses are calculated based off of updated projections and disbursed based on the table below:
                    (5) Marketing and Advertising Expenses are based off of updated projections, according to the following table:
                    (6) Software and Equipment are based off of updated projections, according to the following table:
                    (7) In-Store Support and Spoilage Expenses are based off of historical data, according to the following table:
                    (8) Other Operating Disbursements are based off a percentage of sales, according to the following table:
                    (9) Payroll and Payroll Expenses are based off of updated projections, according to the following table:
                   (10) Occupancy and Utility Costs are forecasted based on historical data, according to the following table:
                   (11) Term Debt, Fees, Interest, etc. are forecasted based off of updated projections, according to the following table:
                   (12) Other Non-Operating Disbursements are forecasted based off of updated projections, according to the following table:
                   (13) AP Aging as of 1/3/20 $2,700,101.80
                         Data Entry
                                                                                                   Week -2          Week -1        Week 1          Week 2        Week 3        Week 4       Week 5          Week 6       Week 7       Week 8       Week 9      Week 10       Week 11     Week 12       Week 13     Week 14      Week 15      Week 16      Week 17      Week 18      Week 19      Week 20      Week 21       Week 22      Week 23     Week 24        Week 25       Week 26       Week 27      Week 28      Week 29      Week 30     Week 31      Week 32      Week 33      Week 34      Week 35       Week 36     Week 37      Week 38       Week 39     Week 40      Week 41      Week 42       Week 43     Week 44      Week 45      Week 46      Week 47      Week 48       Week 49     Week 50      Week 51      Week 52      Week 53      Week 54      Week 55      Week 56
                                                                                                    12/21            12/28           1/4            1/11          1/18          1/25         2/1              2/8         2/15         2/22          3/1          3/8         3/15         3/22         3/29          4/5         4/12         4/19         4/26          5/3         5/10         5/17         5/24         5/31          6/7         6/14          6/21          6/28           7/5         7/12         7/19         7/26          8/2          8/9         8/16         8/23         8/30          9/6         9/13         9/20         9/27          10/4        10/11        10/18        10/25        11/1          11/8        11/15        11/22        11/29         12/6        12/13        12/20        12/27         1/3         1/10         1/17         1/24
                                                                                                    12/27             1/3           1/10            1/17          1/24          1/31         2/7             2/14         2/21         2/28          3/7         3/14         3/21         3/28          4/4         4/11         4/18         4/25          5/2          5/9         5/16         5/23         5/30          6/6         6/13         6/20          6/27           7/4          7/11         7/18         7/25          8/1          8/8         8/15         8/22         8/29          9/5         9/12         9/19         9/26         10/3         10/10        10/17        10/24        10/31        11/7         11/14        11/21        11/28         12/5        12/12        12/19        12/26         1/2          1/9         1/16         1/23         1/30
                                                                                                   Actual           Actual         Actual          Actual        Actual        Actual       Actual          Actual       Actual       Actual      Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected     Projected     Projected     Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected    Projected

                 Purchases                                                                                                                                                              first week in BK                     UPDATED THROUGH 2/23
                       Cost of Goods Sold                                                                 $-              $-                 $-        $500            $-        $3,229         $500              $-       $3,229   $10,000    $23,583            $4,509      $55,501      $54,696         $423         $423       $1,960      $62,612      $61,654       $7,959       $2,066         $423         $423         $423      $23,009      $80,872       $76,949       $23,009       $49,914       $6,472       $6,472      $18,569      $34,237      $34,237      $34,237      $34,237      $35,706      $35,706      $35,706      $35,706      $35,706      $26,599      $26,599      $26,599      $26,599      $21,204      $21,204      $21,204      $21,204      $10,748      $10,748      $10,748      $10,748      $10,748      $90,932      $90,932      $90,932      $90,932
                       Professional Fees                                                                 985               -                  -           -             -         2,055              -             -        2,055         -           -                -            -            -            -            -            -            -            -            -            -            -            -            -            -            -             -             -             -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -
                       Freight Expense and Warehousing Fees                                            5,000               -                  -           -             -             -              -             -            -         -       3,127            2,346        4,434        4,401        2,179        2,179        2,242        4,725        4,686        2,487        2,246        2,179        2,179        2,179        3,104        5,473         5,312         3,104         4,205        2,426        2,426        2,922        3,563        3,563        3,563        3,563        3,623        3,623        3,623        3,623        3,623        3,251        3,251        3,251        3,251        3,030        3,030        3,030        3,030        2,602        2,602        2,602        2,602        2,602        5,884        5,884        5,884        5,884
                         Insurance Expenses                                                            4,513               -                  -           -             -         4,513            -               -        4,513            -            -            -            -        1,042            -            -            -        1,042            -            -            -            -        1,042            -            -            -         1,042             -             -            -        1,042            -            -            -            -        1,042            -            -            -        1,042            -            -            -            -        1,042            -            -            -        1,042            -            -            -        1,042            -            -            -            -        1,042
                         Marketing and Advertising Expenses                                                -               -                  -           -             -             -            -               -            -            -          481          481          897          481          481          481          897          481          481          481          897          481          481          481          481          897           481           481           481          897          481          481          481          897          481          481          481          481          897          481          481          481          897          481          481          481          481          897          481          481          481          897          481          481          481          897          481          481
                         Software and Equipment                                                          417               -                  -           -        10,000         4,213            -          10,000        4,213        5,000            -            -            -        2,000            -            -            -        2,000            -            -            -        2,000            -            -            -            -         2,000             -             -            -        2,000            -            -            -            -        2,000            -            -            -        2,000            -            -            -        2,000            -            -            -            -        2,000            -            -            -        2,000            -            -            -            -        2,000
                         In-Store Support and Spoilage                                                     -               -                  -           -             -             -            -               -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -             -             -             -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -
                         Other Operating Disbursements                                                     -           5,562                  -           -             -             -            -               -            -          530        5,978          312        4,199        4,138            -            -          117        4,741        4,793          700          250          125          125          125        1,847        6,258         5,959         1,847         3,898          586          586        1,508        2,703        2,703        2,703        2,703        2,815        2,815        2,815        2,815        2,815        2,121        2,121        2,121        2,121        1,709        1,709        1,709        1,709          912          912          912          912          912        7,025        7,025        7,025        7,025
                         Total                                                                       $10,914          $5,562                 $-        $500       $10,000       $14,009         $500         $10,000      $14,009      $15,530      $33,169       $7,648      $65,031      $66,757       $3,083       $3,083       $5,217      $75,601      $71,614      $11,627       $5,459       $5,208       $4,249       $3,208      $28,441      $93,499       $91,743       $28,441       $58,498      $10,382      $13,007      $23,480      $40,983      $41,400      $40,983      $44,025      $42,625      $42,625      $43,041      $45,666      $42,625      $32,451      $32,868      $34,451      $33,493      $26,424      $26,424      $26,841      $29,466      $14,743      $14,743      $15,159      $17,784      $14,743     $104,322     $104,738     $104,322     $107,363
                 Operating Disbursements
                        Cost of Goods Sold                                                                $-              $-             $-              $-            $-            $-         $500              $-       $3,229      $10,000      $23,583       $4,509      $55,501      $54,696         $423         $423       $1,960      $62,612      $61,654       $7,959       $2,066         $423         $423         $423      $23,009      $80,872       $76,949       $23,009       $49,914       $6,472       $6,472      $18,569      $34,237      $34,237      $34,237      $34,237      $35,706      $35,706      $35,706      $35,706      $35,706      $26,599      $26,599      $26,599      $26,599      $21,204      $21,204      $21,204      $21,204      $10,748      $10,748      $10,748      $10,748      $10,748      $90,932      $90,932      $90,932      $90,932
                        Professional Fees                                                             10 000               -         10 000             985             -             -            -               -        2 055            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -             -             -             -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -
                        Freight Expense and Warehousing Fees                                               -               -          5,610           5,000             -             -            -               -            -            -        3,127        2,346        4,434        4,401        2,179        2,179        2,242        4,725        4,686        2,487        2,246        2,179        2,179        2,179        3,104        5,473         5,312         3,104         4,205        2,426        2,426        2,922        3,563        3,563        3,563        3,563        3,623        3,623        3,623        3,623        3,623        3,251        3,251        3,251        3,251        3,030        3,030        3,030        3,030        2,602        2,602        2,602        2,602        2,602        5,884        5,884        5,884        5,884
                        Insurance Expenses                                                                 -               -              -           4,513             -             -            -               -        4,513            -            -            -            -        1,042            -            -            -        1,042            -            -            -            -        1,042            -            -            -         1,042             -             -            -        1,042            -            -            -            -        1,042            -            -            -        1,042            -            -            -            -        1,042            -            -            -        1,042            -            -            -        1,042            -            -            -            -        1,042
                        Marketing and Advertising Expenses                                                 -               -              -               -             -             -            -               -            -            -          481          481          897          481          481          481          897          481          481          481          897          481          481          481          481          897           481           481           481          897          481          481          481          897          481          481          481          481          897          481          481          481          897          481          481          481          481          897          481          481          481          897          481          481          481          897          481          481
                        Software and Equipment                                                             -               -              -             417             -             -            -          10,000        4,213        5,000            -            -            -        2,000            -            -            -        2,000            -            -            -        2,000            -            -            -            -         2,000             -             -            -        2,000            -            -            -            -        2,000            -            -            -        2,000            -            -            -        2,000            -            -            -            -        2,000            -            -            -        2,000            -            -            -            -        2,000
                        In-Store Support and Spoilage                                                      -               -              -               -             -             -            -               -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -             -             -             -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -
                        Other Operating Disbursements                                                    611               -              -               -         5 562             -            -               -            -          530        5 978          312        4 199        4 138            -            -          117        4,741        4,793          700          250          125          125          125        1,847        6,258         5,959         1,847         3,898          586          586        1,508        2,703        2,703        2,703        2,703        2,815        2,815        2,815        2,815        2,815        2,121        2,121        2,121        2,121        1,709        1,709        1,709        1,709          912          912          912          912          912        7,025        7,025        7,025        7,025
                         Payroll and Payroll Expenses                                                    158                  -       2,116                 -             -           -              -       286,288          490        5,527             -            -      11,000             -      10,000             -      10,000        1,000       10,000             -      10,000        1,000             -      10,000             -      10,000         1,000        10,000              -      10,000             -      10,000             -      10,000             -            -      10,000             -      10,000             -      10,000             -      10,000             -      10,000             -            -      10,000             -      10,000             -      10,000             -      10,000             -      10,000             -      10,000
                         Occupancy and Utility Costs                                                       -                  -           -                 -             -      14,500              -             -            -            -             -            -           -             -           -             -           -            -            -             -           -            -             -           -             -           -             -             -              -           -             -           -             -           -             -            -           -             -           -             -           -             -           -             -           -             -            -           -             -           -             -           -             -           -             -           -             -           -
                 Non-Operating Disbursements
                      Term Debt, Fees, Interest, etc.                                                     $-              $-             $-              $-          $125            $-           $-              $-     $133,000           $-      $13,250           $-           $-           $-      $13,250           $-           $-           $-      $13,250           $-           $-           $-           $-      $13,250           $-           $-            $-       $13,250            $-           $-           $-      $13,250           $-           $-           $-           $-      $13,250           $-           $-           $-      $13,250           $-           $-           $-           $-      $13,250           $-           $-           $-      $13,250           $-           $-           $-      $13,250           $-           $-           $-           $-
                      Accruals                                                                             -               -              -               -             -             -            -               -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -             -             -             -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -
                      Capital Expenditures                                                                 -               -              -               -             -             -            -               -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -             -             -             -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -            -
                      Other Non-Operating Disbursements                                                    -               -         15,000               -             -             -            -               -            -            -          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192           192           192           192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192          192
                 Accounts Payable
                       Beginning Balance                                                         $2 700 102      $2 700 406       $2 705 967      $2 690 357    $2 679 943    $2 684 381   $2 698 390      $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390    $2,698,390     $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390   $2,698,390
                       Purchases                                                                     10,914           5,562                -             500        10,000        14,009          500          10,000       14,009       15,530       33,169        7,648       65,031       66,757        3,083        3,083        5,217       75,601       71,614       11,627        5,459        5,208        4,249        3,208       28,441       93,499       91,743        28,441         58,498       10,382       13,007       23,480       40,983       41,400       40,983       44,025       42,625       42,625       43,041       45,666       42,625       32,451       32,868       34,451       33,493       26,424       26,424       26,841       29,466       14,743       14,743       15,159       17,784       14,743      104,322      104,738      104,322      107,363
                       Operating Disbursements                                                       10,611               -           15,610          10,914         5,562             -          500          10,000       14,009       15,530       33,169        7,648       65,031       66,757        3,083        3,083        5,217       75,601       71,614       11,627        5,459        5,208        4,249        3,208       28,441       93,499       91,743        28,441         58,498       10,382       13,007       23,480       40,983       41,400       40,983       44,025       42,625       42,625       43,041       45,666       42,625       32,451       32,868       34,451       33,493       26,424       26,424       26,841       29,466       14,743       14,743       15,159       17,784       14,743      104,322      104,738      104,322      107,363
                       Ending Balance                                                            $2 700 406      $2 705 967       $2 690 357      $2 679 943    $2 684 381    $2 698 390   $2 698 390      $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390    $2 698 390     $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390   $2 698 390

                         Days Expenses Outstanding (DEO)                                                                              1,303           1,295         1,143         1,815         2,735            182          128          122          263          750          434          375          334          586        1,253          594          303          309          462        1,673        2,139        1,511          949          356           252             228         278          432          613          702          559          406          423          414          374          370          350          399          343          392          400          514          467          479          514          547          607          540          685          722          973          695          353          220          175          168




                                                                                                                                                                                                                                                                                                                                                                                                                                                          3 of 3 of Cash Flow Launcher                                                                                                                                                                                                                                                                                                                                                                                                               3/2/2021 1:03 PM
Peeled - Petition Exhibit - Cash Flow Statement FINAL Privileged and Confidential
                                   Case 21-10513-JTD                                Doc 1     Filed 03/03/21                 Page 22 of 43


          8879-C                      IRS e-file Signature Authorization for Form 1120                                                                         OMB No. 1545-0123

   Form



   Department of the Treasury
   Internal Revenue Service
                                    For calendar year 2019, or tax year beginning                    , 2019, ending

                                                              | Do not send to the IRS. Keep for your records.
                                                                                                                                         , 20
                                                                                                                                                                  2019
                                                       | Go to www.irs.gov/Form8879C for the latest information.
   Name of corporation                                                                                                                          Employer identification number
                         PEELED, INC.                                                                                                            XX-XXXXXXX
    Part I            Tax Return Information (Whole dollars only)
     1 Total income (Form 1120, line 11) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                       1       2,042,831.
     2 Taxable income (Form 1120, line 30) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                      2      -3,014,586.
     3 Total tax (Form 1120, line 31) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                       3
     4 Amount owed (Form 1120, line 35) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                        4
     5 Overpayment (Form 1120, line 36)                                                                         5
    Part II           Declaration and Signature Authorization of Officer. Be sure to get a copy of the corporation's return.
   Under penalties of perjury, I declare that I am an officer of the above corporation and that I have examined a copy of the corporation's 2019 electronic
   income tax return and accompanying schedules and statements and to the best of my knowledge and belief, it is true, correct, and complete. I further
   declare that the amounts in Part I above are the amounts shown on the copy of the corporation's electronic income tax return. I consent to allow my
   electronic return originator (ERO), transmitter, or intermediate service provider to send the corporation's return to the IRS and to receive from the
   IRS (a) an acknowledgement of receipt or reason for rejection of the transmission, (b) the reason for any delay in processing the return or refund, and
   (c) the date of any refund. If applicable, I authorize the U.S. Treasury and its designated Financial Agent to initiate an electronic funds withdrawal
   (direct debit) entry to the financial institution account indicated in the tax preparation software for payment of the corporation's federal taxes owed
   on this return, and the financial institution to debit the entry to this account. To revoke a payment, I must contact the U.S. Treasury Financial
   Agent at 1-888-353-4537 no later than 2 business days prior to the payment (settlement) date. I also authorize the financial institutions involved
   in the processing of the electronic payment of taxes to receive confidential information necessary to answer inquiries and resolve issues related to
   the payment. I have selected a personal identification number (PIN) as my signature for the corporation's electronic income tax return and, if
   applicable, the corporation's consent to electronic funds withdrawal.

   Officer's PIN: check one box only

          X I authorize ANCHIN, BLOCK & ANCHIN LLP                                                                                              to enter my PIN
                                                                  ERO firm name                                                                                   do not enter all zeros
                as my signature on the corporation's 2019 electronically filed income tax return.
                As an officer of the corporation, I will enter my PIN as my signature on the corporation's 2019 electronically filed income tax return.


   Officer's signature |                                                                    Date |                             Title |   PRESIDENT

    Part III          Certification and Authentication

   ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.
                                                                                                                      do not enter all zeros
   I certify that the above numeric entry is my PIN, which is my signature on the 2019 electronically filed income tax return for the corporation indicated
   above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file Application and Participation,
   and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business Returns.


   ERO's signature |                                                                                                       Date |     10/08/20

                                                ERO Must Retain This Form - See Instructions
                                        Do Not Submit This Form to the IRS Unless Requested To Do So
   For Paperwork Reduction Act Notice, see instructions.                                                                                                     Form 8879-C (2019)
   LHA




   910211 10-31-19


11241008 757753 J49902                                                                2019.04030 PEELED, INC.                                                                J49902_1
                                                                                                         Case 21-10513-JTD                                  Doc 1           Filed 03/03/21                Page 23 of 43
                                                                                                                              U.S. Corporation Income Tax Return
                                                                       1120
                                                                                                                                                                                                                                                       OMB No. 1545-0123

   Form                                                                                     For calendar year 2019 or tax year beginning                                                    , ending

   Department of the Treasury
   Internal Revenue Service                                                                                                  | Go to www.irs.gov/Form1120 for instructions and the latest information.                                                  2019
   A Check if:                                                                                                     Name                                                                                                                B   Employer identification number
  1a Consolidated return
     (attach Form 851) ......                                                                                              PEELED, INC.                                                                                                    XX-XXXXXXX
   b Life/nonlife consoli-                                                                         TYPE                                                                                                                                C   Date incorporated
     dated return ..............                                                                                   Number, street, and room or suite no. If a P.O. box, see instructions.
  2 Personal holding co.                                                                           OR
     (attach Sch. PH) ........
                                                                                                   PRINT
                                                                                                                           30 MARTIN STREET SUITE 3B                                                                                       08/27/2004
  3 Personal service corp.                                                                                                                                                                                                             D   Total assets (see instructions)
     (see instructions) ......                                                                                     City or town, state or province, country, and ZIP or foreign postal code
  4 Schedule M-3
     attached ...................                                                                                          CUMBERLAND, RI                              02864                                                          $          4,331,153.
                                                                                                     E Check if: (1)                 Initial return   (2)         Final return      (3)          Name change      (4)     Address change
                                                                        1 a Gross receipts or sales ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                1a       14,699,744.
                                                                          b Returns and allowances ~~~~~~~~~~~~~~~~~~~~~~~~~~           1b                                                              3,555,670.
                                                                         c Balance. Subtract line 1b from line 1a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           1c            11,144,074.
                                                                        2 Cost of goods sold (attach Form 1125-A) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                              2             9,098,522.
                                                                        3 Gross profit. Subtract line 2 from line 1c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          3             2,045,552.
                                                                        4 Dividends and inclusions (Schedule C, line 23) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
        Income




                                                                                                                                                                                                                                  4
                                                                        5 Interest ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                              5
                                                                        6 Gross rents ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                             6
                                                                        7 Gross royalties ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                          7
                                                                        8 Capital gain net income (attach Schedule D (Form 1120)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                     8
                                                                        9 Net gain or (loss) from Form 4797, Part II, line 17 (attach Form 4797) ~~~~~~~~~~~~~~~~~~~~~~                                                           9                 -4,027.
                                                                       10 Other income (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~    SEE STATEMENT 1                                                              10                  1,306.
                                                                       11 Total income. Add lines 3 through 10                        |                                                        11              2,042,831.
                                                                       12    Compensation of officers (attach Form 1125-E)           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                        12                483,279.
                                                                                                                                                                                                                                                 1,283,822.
        Deductions (See instructions for limitations on deductions.)




                                                                       13 Salaries and wages (less employment credits) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          13
                                                                       14 Repairs and maintenance ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                      14
                                                                       15 Bad debts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                             15                     34,954.
                                                                       16 Rents ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                               16                     62,752.
                                                                                                                             SEE STATEMENT 2
                                                                       17 Taxes and licenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                        17                    181,514.
                                                                       18 Interest (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                  18                    119,096.
                                                                                                   SEE STATEMENT 3                      AND
                                                                       19 Charitable contributions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~       SEE STATEMENT 4                                                              19                          0.
                                                                       20 Depreciation from Form 4562 not claimed on Form 1125-A or elsewhere on return (attach Form 4562) ~~~~~~~~                                              20                     91,651.
                                                                       21 Depletion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                             21
                                                                       22 Advertising ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            22                    456,005.
                                                                       23 Pension, profit-sharing, etc., plans ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             23                     28,778.
                                                                       24 Employee benefit programs ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                     24                    120,428.
                                                                       25 Reserved for future use ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                     25
                                                                                                                                 SEE STATEMENT 5
                                                                       26 Other deductions (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                              26             2,195,138.
                                                                       27 Total deductions. Add lines 12 through 26 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                                           27             5,057,417.
                                                                       28 Taxable income before net operating loss deduction and special deductions. Subtract line 27 from line 11 ~~~~~~~~~~~~~                                 28            -3,014,586.
                                                                                                                              STATEMENT 6
                                                                       29 a Net operating loss deduction (see instructions) ~~~~~~~~~~~~~~~~                                                 29a                          0.
                                                                          b Special deductions (Schedule C, line 24) ~~~~~~~~~~~~~~~~~~~             29b
                                                                         c Add lines 29a and 29b                                                                                     29c
                                                                       30 Taxable income. Subtract line 29c from line 28. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~                                                              30            -3,014,586.
   Tax, Refundable Credits,




                                                                       31 Total tax (Schedule J, Part I, line 11) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           31                     0.
                                                                       32 2019 net 965 tax liability paid (Schedule J, Part II, line 12) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             32
        and Payments




                                                                       33 Total payments, credits, and section 965 net tax liability (Schedule J, Part III, line 23) ~~~~~~~~~~~~~~~                                             33
                                                                       34 Estimated tax penalty. See instructions. Check if Form 2220 is attached ~~~~~~~~~~~~~~~~~ |                                                            34
                                                                       35 Amount owed. If line 33 is smaller than the total of lines 31, 32, and 34, enter amount owed ~~~~~~~~~~~~                                              35                                     0.
                                                                       36 Overpayment. If line 33 is larger than the total of lines 31, 32, and 34, enter amount overpaid ~~~~~~~~~~~~                                           36
                                                                       37 Enter amount from line 36 you want: Credited to 2020 estimated tax |                                                                 Refunded    |     37
                                                                               Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true,
                                                                               correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
   Sign                                                                                                                                                                                                                                       May the IRS discuss this



                                                                              =                                                                                                    =PRESIDENT
                                                                                                                                                                                                                                              return with the preparer
                                                                                                                                                                                                                                              shown below?
   Here                                                                                                                                                                                                                                             X Yes
                                                                                  Signature of officer                                                  Date                                                                                                             No
                                                                                                                                                                                    Title
                                                                              Print/Type preparer's name                                                    Preparer's signature                         Date              Check                PTIN
   Paid     JOHN INGRASSIA                     JOHN INGRASSIA                                                                                                                                           10/08/20           if self-
                                                                                                                                                                                                                           employed

   Preparer Firm's name |   ANCHIN, BLOCK & ANCHIN  LLP                                                                                                                                                                    Firm's EIN   |      XX-XXXXXXX
   Use Only Firm's address |1375 BROADWAY                                                                                                                                                                                  Phone no.
                            NEW YORK, NY 10018-7001                                                                                                                                                                              212-840-3456
   911601
   12-30-19                                                                 LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                          Form 1120 (2019)
                                                                                                                                                                     1
11241008 757753 J49902                                                                                                                                            2019.04030 PEELED, INC.                                                                       J49902_1
                                     Case 21-10513-JTD                      Doc 1         Filed 03/03/21      Page 24 of 43
              PEELED, INC.
   Form 1120 (2019)                                                                                                                XX-XXXXXXX Page 2
     Schedule C Dividends, Inclusions, and Special Deductions                                       (a) Dividends and                  (c) Special deductions
                          (see instructions)                                                                              (b) %
                                                                                                        inclusions                            (a) x (b)
    1 Dividends from less-than-20%-owned domestic corporations (other than
      debt-financed stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   50
    2 Dividends from 20%-or-more-owned domestic corporations (other than debt-financed
      stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          65
                                                                                                                             see
                                                                                                                        instructions
    3 Dividends on certain debt-financed stock of domestic and foreign corporations ~~~~~


    4 Dividends on certain preferred stock of less-than-20%-owned public utilities ~~~~~~                                 23.3


    5 Dividends on certain preferred stock of 20%-or-more-owned public utilities ~~~~~~~                                  26.7


    6 Dividends from less-than-20%-owned foreign corporations and certain FSCs ~~~~~~                                       50


    7 Dividends from 20%-or-more-owned foreign corporations and certain FSCs ~~~~~~                                         65


    8 Dividends from wholly owned foreign subsidiaries       ~~~~~~~~~~~~~~~~~                                             100
                                                                                                                             see
                                                                                                                        instructions
    9 Subtotal. Add lines 1 through 8 ~~~~~~~~~~~~~~~~~~~~~~~~~
   10 Dividends from domestic corporations received by a small business investment
        company operating under the Small Business Investment Act of 1958 ~~~~~~~~~                                        100


   11 Dividends from affiliated group members       ~~~~~~~~~~~~~~~~~~~~~                                                  100


   12 Dividends from certain FSCs ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              100
   13 Foreign-source portion of dividends received from a specified 10%-owned foreign
        corporation (excluding hybrid dividends) (see instructions) ~~~~~~~~~~~~~~                                         100
   14 Dividends from foreign corporations not included on line 3, 6, 7, 8, 11, 12, or 13
      (including any hybrid dividends) ~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                                                                             see
                                                                                                                        instructions
   15 Section 965(a) inclusion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   16 a Subpart F inclusions derived from the sale by a controlled foreign corporation (CFC) of
        the stock of a lower-tier foreign corporation treated as a dividend (attach Form(s) 5471)
        (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                100
      b Subpart F inclusions derived from hybrid dividends of tiered corporations (attach Form(s)
        5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
      c Other inclusions from CFCs under subpart F not included on line 15, 16a, 16b, or 17
        (attach Form(s) 5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~


   17 Global intangible Low-Taxed income (GILTI) (attach Form(s) 5471 and Form 8992) ~~~


   18 Gross-up for foreign taxes deemed paid ~~~~~~~~~~~~~~~~~~~~~~


   19 lC -DISC and former DISC dividends not included on line 1, 2, or 3     ~~~~~~~~~~


   20 Other dividends     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


   21 Deduction for dividends paid on certain preferred stock of public utilities ~~~~~~~~


   22 Section 250 deduction (attach Form 8993) ~~~~~~~~~~~~~~~~~~~~~
   23 Total dividends and inclusions. Add column (a), lines 9 through 20. Enter here and on
        page 1, line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


   24 Total special deductions. Add column (c), lines 9 through 22. Enter here and on page 1, line 29b 
                                                                                                                                            Form 1120 (2019)


   911611
   12-30-19
                                                                                     2
11241008 757753 J49902                                                            2019.04030 PEELED, INC.                                             J49902_1
                                      Case 21-10513-JTD                Doc 1        Filed 03/03/21           Page 25 of 43
   Form 1120 (2019)       PEELED, INC.                                                                                               XX-XXXXXXX Page 3
     Schedule J            Tax Computation and Payment (see instructions)
   Part I - Tax Computation
    1 Check if the corporation is a member of a controlled group (attach Schedule O (Form 1120)) ~~~~~~~~~~ |
     2       Income tax. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             2                    0.
     3       Base erosion minimum tax amount (attach Form 8991) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   3
     4       Add lines 2 and 3                                                    4                    0.
     5a Foreign tax credit (attach Form 1118) ~~~~~~~~~~~~~~~~~~~~~~                             5a
      b Credit from Form 8834 (see instructions) ~~~~~~~~~~~~~~~~~~~~                            5b
      c General business credit (attach Form 3800) ~~~~~~~~~~~~~~~~~~~                           5c
         d Credit for prior year minimum tax (attach Form 8827) ~~~~~~~~~~~~~~~                  5d
         e Bond credits from Form 8912 ~~~~~~~~~~~~~~~~~~~~~~~~~           5e
     6       Total credits. Add lines 5a through 5e ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        6
     7       Subtract line 6 from line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             7                    0.
     8       Personal holding company tax (attach Schedule PH (Form 1120))                             8
     9a Recapture of investment credit (attach Form 4255) ~~~~~~~~~~~~~~~~                       9a
      b Recapture of low-income housing credit (attach Form 8611) ~~~~~~~~~~~~                   9b
         c Interest due under the look-back method-completed long-term contracts
           (attach Form 8697) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     9c
         d Interest due under the look-back method-income forecast method (attach Form 8866) ~   9d
         e Alternative tax on qualifying shipping activities (attach Form 8902) ~~~~~~~~~        9e
         f   Other (see instructions - attach statement) ~~~~~~~~~~~~~~~~~~~~                    9f
   10        Total. Add lines 9a through 9f ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            10
   11        Total tax. Add lines 7, 8, and 10. Enter here and on page 1, line 31                       11                   0.
   Part II - Section 965 Payments (see instructions)
    12 2019 net 965 tax liability paid from Form 965-B, Part II, column (k), line 3. Enter here and on page 1, line 32    12
   Part III - Payments, Refundable Credits, and Section 965 Net Tax Liability
    13 2018 overpayment credited to 2019 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 13
   14        2019 estimated tax payments    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            14
   15        2019 refund applied for on Form 4466   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        15   (                  )
   16        Combine lines 13, 14, and 15   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            16
   17        Tax deposited with Form 7004 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              17
   18        Withholding (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            18
   19        Total payments. Add lines 16, 17, and 18 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       19
   20         Refundable credits from:
         a Form 2439 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          20a
         b Form 4136 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           20b
         c Form 8827, line 5c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     20c
         d Other (attach statement - see instructions) ~~~~~~~~~~~~~~~~~~~~                              20d
   21        Total credits. Add lines 20a through 20d ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       21
   22        2019 net 965 tax liability from Form 965-B, Part I, column (d), line 3. See instructions ~~~~~~~~~~~~~~~~~          22
   23        Total payments, credits, and section 965 net tax liability. Add lines 19, 21, and 22. Enter here and on page 1,
             line 33                                                          23
                                                                                                                                          Form 1120 (2019)




   911621
   12-30-19
                                                                                3
11241008 757753 J49902                                                       2019.04030 PEELED, INC.                                             J49902_1
                                        Case 21-10513-JTD                    Doc 1           Filed 03/03/21              Page 26 of 43
   Form 1120 (2019)     PEELED, INC.                                                                                                                XX-XXXXXXX Page 4
       Schedule K         Other Information (see instructions)
   1     Check accounting method: a   Cash     b X Accrual                          c         Other (specify) |                                                     Yes         No
   2     See the instructions and enter the:
       a Business activity code no. | 424400
       b Business activity | WHOLESALE
       c Product or service | FRUIT SNACKS
   3     Is the corporation a subsidiary in an affiliated group or a parent-subsidiary controlled group? ~~~~~~~~~~~~~~~~~~~~~~~~~                                              X
         If "Yes," enter name and EIN of the parent corporation |


   4     At the end of the tax year:
       a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
         organization own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of the
         corporation's stock entitled to vote? If "Yes," complete Part I of Schedule G (Form 1120) (attach Schedule G) ~~~~~~~~~~~~~~~~~~                                       X
       b Did any individual or estate own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all
         classes of the corporation's stock entitled to vote? If "Yes," complete Part II of Schedule G (Form 1120) (attach Schedule G) ~~~~~~~~~~~                              X
    5 At the end of the tax year, did the corporation:
     a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled to vote of any
         foreign or domestic corporation not included on Form 851, Affiliations Schedule? For rules of constructive ownership, see instructions ~~~~~~                          X
         If "Yes," complete (i) through (iv) below.
                                                                                             (ii) Employer                                                    (iv) Percentage
                                   (i) Name of Corporation                              Identification Number                    (iii) Country of            Owned in Voting
                                                                                                                                 Incorporation
                                                                                                  (if any)                                                          Stock




       b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in any foreign or domestic partnership
         (including an entity treated as a partnership) or in the beneficial interest of a trust? For rules of constructive ownership, see instructions ~~~~~~                  X
         If "Yes," complete (i) through (iv) below.
                                                                                             (ii) Employer                       (iii) Country of                (iv) Maximum
                                       (i) Name of Entity                               Identification Number                                                Percentage Owned in
                                                                                                  (if any)                       Organization
                                                                                                                                                             Profit, Loss, or Capital




    6 During this tax year, did the corporation pay dividends (other than stock dividends and distributions in exchange for stock) in
      excess of the corporation's current and accumulated earnings and profits? See sections 301 and 316 ~~~~~~~~~~~~~~~~~~~~~                                                  X
         If "Yes," file Form 5452, Corporate Report of Nondividend Distributions. See the instructions for Form 5452.
         If this is a consolidated return, answer here for the parent corporation and on Form 851 for each subsidiary.
    7 At any time during the tax year, did one foreign person own, directly or indirectly, at least 25% of the total voting power of all
      classes of the corporation's stock entitled to vote or at least 25% of the total value of all classes of the corporation's stock? ~~~~~~~~~~~~                            X
         For rules of attribution, see section 318. If "Yes," enter:
         (a) Percentage owned |                             and (b) Owner's country |
         (c) The corporation may have to file Form 5472, Information Return of a 25% Foreign-Owned U.S. Corporation or a Foreign
         Corporation Engaged in a U.S. Trade or Business. Enter the number of Forms 5472 attached |
    8 Check this box if the corporation issued publicly offered debt instruments with original issue discount ~~~~~~~~~~~~~~~~~ |
      If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount Instruments.
    9 Enter the amount of tax-exempt interest received or accrued during the tax year | $
   10 Enter the number of shareholders at the end of the tax year (if 100 or fewer) |
   11 If the corporation has an NOL for the tax year and is electing to forego the carryback period, check here ~~~~~~~~~~~~~~~~ |                         X
         If the corporation is filing a consolidated return, the statement required by Regulations section 1.1502-21(b)(3) must be attached
         or the election will not be valid.
   12 Enter the available NOL carryover from prior tax years (do not reduce it by any deduction reported on
      page 1, line 29a.)  | $                                                          16,983,901.
                                                                                                                                                         Form 1120 (2019)
   911632
   12-30-19
                                                                                      4
11241008 757753 J49902                                                             2019.04030 PEELED, INC.                                                           J49902_1
                                    Case 21-10513-JTD                      Doc 1         Filed 03/03/21               Page 27 of 43
   Form 1120 (2019)    PEELED, INC.                                                                                                    XX-XXXXXXX Page 5
     Schedule K         Other Information (continued from page 4)
   13 Are the corporation's total receipts (page 1, line 1a, plus lines 4 through 10) for the tax year and its total assets at the end of the      Yes   No
      tax year less than $250,000? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 X
       If "Yes," the corporation is not required to complete Schedules L, M-1, and M-2. Instead, enter the total amount of cash
       distributions and the book value of property distributions (other than cash) made during the tax year | $
   14 Is the corporation required to file Schedule UTP (Form 1120), Uncertain Tax Position Statement? See instructions ~~~~~~~~~~~~~~~~                  X
      If "Yes," complete and attach Schedule UTP.
   15a Did the corporation make any payments in 2019 that would require it to file Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~                         X
     b If "Yes," did or will the corporation file required Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     X
   16 During this tax year, did the corporation have an 80%-or-more change in ownership, including a change due to redemption of its
      own stock? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            X
   17 During or subsequent to this tax year, but before the filing of this return, did the corporation dispose of more than 65% (by value)
      of its assets in a taxable, non-taxable, or tax deferred transaction? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        X
   18 Did the corporation receive assets in a section 351 transfer in which any of the transferred assets had a fair market basis or fair
      market value of more than $1 million? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            X
   19 During the corporation's tax year, did the corporation make any payments that would require it to file Forms 1042 and 1042-S
      under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474) of the Code? ~~~~~~~~~~~~~~~~~~~~                           X
   20 Is the corporation operating on a cooperative basis? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    X
   21 During the tax year, did the corporation pay or accrue any interest or royalty for which the deduction is not allowed under section
       267A? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                    X
       If "Yes," enter the total amount of the disallowed deductions | $
   22 Does the corporation have gross receipts of at least $500 million in any of the 3 preceding tax years? (See sections 59A(e)(2)
      and (3)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            X
       If "Yes," complete and attach Form 8991.
   23 Did the corporation have an election under section 163(j) for any real property trade or business or any farming business in effect
      during the tax year? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            X
   24 Does the corporation satisfy one or more of the following? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       X
     a The corporation owns a pass-through entity with current, or prior year carryover, excess business interest expense.
     b The corporation's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years preceding the
       current tax year are more than $26 million and the corporation has business interest expense.
     c The corporation is a tax shelter and the corporation has business interest expense.
       If "Yes," to any, complete and attach Form 8990.
   25 Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund?     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               X
      If "Yes," enter amount from Form 8996, line 14  | $
                                                                                                                                             Form 1120 (2019)




   911633
   12-30-19
                                                                                    5
11241008 757753 J49902                                                           2019.04030 PEELED, INC.                                            J49902_1
                                             Case 21-10513-JTD                      Doc 1             Filed 03/03/21                      Page 28 of 43
   Form 1120 (2019)           PEELED, INC.                                                                                                                   XX-XXXXXXX               Page   6
     Schedule L                  Balance Sheets per Books                           Beginning of tax year                                               End of tax year

                              Assets                                          (a)                                  (b)                            (c)                         (d)
     1 Cash ~~~~~~~~~~~~~~~~~                                                                                    24,685.                                                       5,216.
     2a Trade notes and accounts receivable ~~~                       1,251,353.                                                              1,973,710.
      b Less allowance for bad debts ~~~~~~                      (       10,018.)                       1,241,335. (                             15,000.)                 1,958,710.
     3 Inventories ~~~~~~~~~~~~~~                                                                       1,969,432.                                                        2,127,568.
     4 U.S. government obligations ~~~~~~
     5 Tax-exempt securities ~~~~~~~~~
     6   Other current assets (att. stmt.)    STMT 7
                                             ~~~~~~~                                                           349,760.                                                     167,947.
     7 Loans to shareholders ~~~~~~~~~
     8 Mortgage and real estate loans~~~~~~
     9   Other investments (att. stmt.)      ~~~~~~~~
   10a Buildings and other depreciable assets ~~                             69,696.                                                             127,292.
     b Less accumulated depreciation ~~~~~                       (           40,995.)                            28,701. (                        62,288.)                   65,004.
   11a Depletable assets ~~~~~~~~~~~
     b Less accumulated depletion ~~~~~~~                        (                            )                                       (                       )
   12 Land (net of any amortization) ~~~~~~
   13a Intangible assets (amortizable only) ~~~
     b Less accumulated amortization ~~~~~                       (                            )                                       (                       )
                                     STMT 8
   14 Other assets (att. stmt.) ~~~~~~~~                                                                    5,772.                                                            6,708.
   15 Total assets                                                                         3,619,685.                                                        4,331,153.
      Liabilities and Shareholders' Equity
   16 Accounts payable ~~~~~~~~~~~                                                                      1,697,731.                                                        4,176,805.
   17    Mortgages, notes, bonds payable in less than 1 year                                            1,408,087.                                                        1,553,687.
   18 Other current liabilities (att. stmt.) STMT
                                              ~~~~~~ 9                                                    170,857.                                                          374,670.
   19 Loans   from   shareholders        ~~~~~~~~
   20 Mortgages, notes, bonds payable in 1 year or more
   21 Other liabilities (att. stmt.) ~~~~~~~~
   22 Capital stock: a Preferred stock ~~~~~                                   4,159.                                                              4,385.
                     b Common stock ~~~~~                                                                  4,159.                                                           4,385.
   23 Additional paid-in capital ~~~~~~~~                                                             20,830,676.                                                      21,846,536.
      Retained earnings -
   24 Appropriated (attach statement) ~~~~~~~
   25 Retained earnings - Unappropriated ~~~                                                          -20,491,825.                                                    -23,624,930.
         Adjustments to shareholders'
   26    equity (attach statement) ~~~~~~~~~~
   27 Less cost of treasury stock ~~~~~~~                                                         (                               )                               (                          )
   28 Total liabilities and shareholders' equity                             3,619,685.                                                                                 4,331,153.
     Schedule M-1                      Reconciliation of Income (Loss) per Books With Income per Return
                                       Note: The corporation may be required to file Schedule M-3. See instructions.
     1 Net income (loss) per books ~~~~~~~                            -3,133,105. 7 Income recorded on books this year not
     2 Federal income tax per books ~~~~~~~                                                                 included on this return (itemize):
     3 Excess of capital losses over capital gains ~~                                                       Tax-exempt interest           $
     4   Income subject to tax not recorded on books this year

         (itemize):
                                                                                                      8 Deductions on this return not charged
     5 Expenses recorded on books this year not                                                         against book income this year (itemize):
       deducted on this return (itemize):                                                                   a Depreciation ~~ $                   47,621.
                                                                                                              Charitable
       a Depreciation~~ $                                                                                   b contributions ~~~ $
         b
              Charitable
              contributions    ~~ $             25,879.
         c
              Travel and
              entertainment      ~ $            15,019.                                                          47,621.
         STMT 10                               125,242.
                                                166,140. 9 Add lines 7 and 8                                     47,621.
     6 Add lines 1 through 5      -2,966,965. 10 Income (page 1, line 28) - line 6 less line 9  -3,014,586.
     Schedule M-2 Analysis of Unappropriated Retained Earnings per Books (Line 25, Schedule L)
     1 Balance at beginning of year ~~~~~~~ -20,491,825. 5 Distributions: a Cash ~~~~~~~~~~
     2 Net income (loss) per books ~~~~~~~   -3,133,105.                   b Stock ~~~~~~~~~~
     3 Other increases (itemize):                                                                                       c Property ~~~~~~~~
                                                                                                      6 Other decreases (itemize) :


                                                                                                      7 Add lines 5 and 6 ~~~~~~~~~~~~~
     4 Add lines 1, 2, and 3                              -23,624,930. 8 Balance at end of year (line 4 less line 7)                                    -23,624,930.
                                                                                                                                                                         Form 1120 (2019)
   911631
   12-30-19
                                                                                             6
11241008 757753 J49902                                                                    2019.04030 PEELED, INC.                                                                   J49902_1
                                         Case 21-10513-JTD                   Doc 1   Filed 03/03/21        Page 29 of 43

   Form          1125-A                                             Cost of Goods Sold
   (Rev. November 2018)                                | Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.                                OMB No. 1545-0123
   Department of the Treasury                         | Go to www.irs.gov/Form1125A for the latest information.
   Internal Revenue Service
   Name                                                                                                                             Employer Identification number

            PEELED, INC.                                                                                                               XX-XXXXXXX
   1     Inventory at beginning of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            1            1,969,432.
   2     Purchases       ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   2            9,230,558.
   3     Cost of labor    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   3               26,100.
   4     Additional section 263A costs (attach schedule)   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 4
   5     Other costs (attach schedule)    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          5
   6     Total. Add lines 1 through 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              6            11,226,090.
   7     Inventory at end of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               7             2,127,568.
   8     Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
         appropriate line of your tax return. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                              8                9,098,522.
   9 a Check all methods used for valuing closing inventory:
       (i)        Cost
         (ii)     X Lower of cost or market
         (iii)        Other (Specify method used and attach explanation) |


       b Check if there was a writedown of subnormal goods ~~~~~~~~~~~~~~~~~~~~~~~                                                     |
       c Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970) ~~~~~~~~~~~~~~~~~~~~ |
       d If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
         under LIFO ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               9d
       e If property is produced or acquired for resale, do the rules of Section 263A apply to the entity? See instructions ~~~~~~~~~~~~~~             Yes X No
       f Was there any change in determining quantities, cost, or valuations between opening and closing inventory? ~~~~~~~~~~~~~~~                    Yes X No
         If "Yes," attach explanation.


   For Paperwork Reduction Act Notice, see separate instructions.                                                                   Form 1125-A (Rev. 11-2018)




   924441
   04-01-19         LHA
                                                                                  7
11241008 757753 J49902                                                         2019.04030 PEELED, INC.                                                    J49902_1
                                        Case 21-10513-JTD                   Doc 1          Filed 03/03/21                 Page 30 of 43

   Form     1125-E                                             Compensation of Officers
   (Rev. October 2016)                                                                                                                                        OMB No. 1545-0123
                                                 | Attach to Form 1120, 1120-C, 1120-F, 1120-REIT, 1120-RIC, or 1120S.
   Department of the Treasury
   Internal Revenue Service         | Information about Form 1125-E and its separate instructions is at www.irs.gov/form1125e.
   Name                                                                                                                                                 Employer Identification number

          PEELED, INC.                                                                                                                                   XX-XXXXXXX
   Note: Complete Form 1125-E only if total receipts are $500,000 or more. See instructions for definition of total receipts.

                                                                             (b) Social security       (c) Percent of     Percent of stock owned               (f) Amount of
                                (a) Name of officer                                                   time devoted to
                                                                                  number                 business       (d) Common      (e) Preferred          compensation


   1 JON       KALINA                                                                                 100%                                                         296,999.

       MARK GORTON                                                                                    100%                                                         186,280.




   2    Total compensation of officers ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 2                483,279.

   3    Compensation of officers claimed on Form 1125-A or elsewhere on return ~~~~~~~~~~~~~~~~~~~~~~~                                            3


   4    Subtract line 3 from line 2. Enter the result here and on Form 1120, page 1, line 12 or the
        appropriate line of your tax return                                                              4                483,279.
   For Paperwork Reduction Act Notice, see separate instructions.                                                                                       Form 1125-E (Rev. 10-2016)


   924451 04-01-19        LHA
                                                                                      8
11241008 757753 J49902                                                             2019.04030 PEELED, INC.                                                                 J49902_1
                                                 Case 21-10513-JTD                                  Doc 1              Filed 03/03/21                       Page 31 of 43

               4562                                                         Depreciation and Amortization                                                                                         OMB No. 1545-0172

   Form


   Department of the Treasury
                                                                              (Including Information on Listed Property)
                                                                                                 | Attach to your tax return.
                                                                                                                                                                   OTHER
                                                                                                                                                                                                    2019
                                                                                                                                                                                                    Attachment
   Internal Revenue Service   (99)                         | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                                Sequence No.   179
   Name(s) shown on return                                                                                                      Business or activity to which this form relates                  Identifying number



   PEELED, INC.                                                                     OTHER DEPRECIATION                               XX-XXXXXXX
    Part I Election To Expense Certain Property Under Section 179 Note: If you have any listed property, complete Part V before you complete Part I.
    1 Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                            1
    2 Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                                      2
    3 Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                                       3
    4 Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                                               4
    5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions                            5
    6                                           (a) Description of property                                            (b) Cost (business use only)               (c) Elected cost




    7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                      7
    8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                                8
    9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            9
   10 Carryover of disallowed deduction from line 13 of your 2018 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                                        10
   11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                                         11


                                                                                                                                            9
   12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11                                                                                 12
   13 Carryover of disallowed deduction to 2020. Add lines 9 and 10, less line 12                                                                 13
   Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
    Part II              Special Depreciation Allowance and Other Depreciation (Don't include listed property. )
   14 Special depreciation allowance for qualified property (other than listed property) placed in service during
      the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                                    14                80,968.
   15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                  15
   16 Other depreciation (including ACRS)                                                                                                          16
    Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                   Section A
   17 MACRS deductions for assets placed in service in tax years beginning before 2019                                                    ~~~~~~~~~~~~~~                                17                10,683.
   18                                                                                                           J
            If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here

                                        Section B - Assets Placed in Service During 2019 Tax Year Using the General Depreciation System
                                                                              (b) Month and            (c) Basis for depreciation
                       (a) Classification of property                          year placed            (business/investment use               (d) Recovery     (e) Convention      (f) Method   (g) Depreciation deduction
                                                                                 in service             only - see instructions)                 period


   19a            3-year property
        b         5-year property
        c         7-year property
        d         10-year property
        e         15-year property
        f         20-year property
        g         25-year property                                                                                                            25 yrs.                                S/L
                                                                                      /                                                      27.5 yrs.             MM                S/L
        h         Residential rental property
                                                                                      /                                                      27.5 yrs.             MM                S/L
                                                                                      /                                                       39 yrs.              MM                S/L
        i         Nonresidential real property
                                                                    /                                                 MM         S/L
                                      Section C - Assets Placed in Service During 2019 Tax Year Using the Alternative Depreciation System
   20a            Class life                                                                                                                                                         S/L
     b            12-year                                                                                                                     12 yrs.                                S/L
     c            30-year                                                             /                                                       30 yrs.              MM                S/L
     d            40-year                                                             /                                                       40 yrs.              MM                S/L
    Part IV              Summary (See instructions.)
   21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                     21
   22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
            Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr.                                                                 22                91,651.
   23 For assets shown above and placed in service during the current year, enter the
      portion of the basis attributable to section 263A costs                                                                         23
   916251 12-12-19          LHA For Paperwork Reduction Act Notice, see separate9instructions.                                                                                                       Form 4562 (2019)
11241008 757753 J49902                                                                                      2019.04030 PEELED, INC.                                                                             J49902_1
                                     Case 21-10513-JTD                        Doc 1       Filed 03/03/21               Page 32 of 43

   Form 4562 (2019)                 PEELED, INC.                                                                         XX-XXXXXXX                                                 Page 2
    Part V Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
               entertainment, recreation, or amusement.)
               Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
               24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
                  Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
   24a Do you have evidence to support the business/investment use claimed?                Yes              No 24b If "Yes," is the evidence written?                      Yes        No
                 (a)                 (b)              (c)                (d)                        (e)             (f)          (g)             (h)                              (i)
         Type of property            Date          Business/                              Basis for depreciation
                                                                                                                 Recovery     Method/       Depreciation                      Elected
                                  placed in       investment           Cost or
        (list vehicles first)                                       other basis
                                                                                          (business/investment
                                                                                                                  period    Convention       deduction                      section 179
                                   service      use percentage                                   use only)
                                                                                                                                                                                cost
   25 Special depreciation allowance for qualified listed property placed in service during the tax year and
      used more than 50% in a qualified business use                                                       25



                                         !   !
   26 Property used more than 50% in a qualified business use:



                                         !   !
                                                             %



                                         !   !
                                                             %
                                                        %



                                         !   !
   27 Property used 50% or less in a qualified business use:



                                         !   !
                                                             %                                                            S/L -



                                         !   !
                                                             %                                                            S/L -
                                                             %                                                            S/L -
   28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~ 28
   29 Add amounts in column (i), line 26. Enter here and on line 7, page 1                                                              29
                                                            Section B - Information on Use of Vehicles
   Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
   to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                         (a)                (b)               (c)               (d)                        (e)                     (f)
   30 Total business/investment miles driven during the                Vehicle            Vehicle           Vehicle           Vehicle                    Vehicle                 Vehicle
      year (don't include commuting miles) ~~~~~~~
   31 Total commuting miles driven during the year ~
   32 Total other personal (noncommuting) miles
       driven~~~~~~~~~~~~~~~~~~~~~
   33 Total miles driven during the year.
      Add lines 30 through 32 ~~~~~~~~~~~~
   34 Was the vehicle available for personal use                  Yes          No      Yes         No     Yes     No       Yes        No          Yes          No          Yes         No
      during off-duty hours? ~~~~~~~~~~~~
   35 Was the vehicle used primarily by a more
      than 5% owner or related person? ~~~~~~
   36 Is another vehicle available for personal
      use? 
                               Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
   Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
   more than 5% owners or related persons.
   37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your                                                  Yes        No
      employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
      employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~
   39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   40 Do you provide more than five vehicles to your employees, obtain information from your employees about
       the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~
      Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
    Part VI Amortization
                         (a)                               (b)                (c)                    (d)         (e)                                                       (f)
                      Description of costs                Date amortization          Amortizable                 Code                 Amortization                  Amortization
                                                               begins                 amount                    section           period or percentage              for this year




                                                               ! !
   42 Amortization of costs that begins during your 2019 tax year:



                                                               ! !
   43 Amortization of costs that began before your 2019 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                      43
   44 Total. Add amounts in column (f). See the instructions for where to report                                              44
   916252 12-12-19                                                                                                                                                      Form 4562 (2019)
                                                                                       10
11241008 757753 J49902                                                              2019.04030 PEELED, INC.                                                                       J49902_1
                                          Case 21-10513-JTD                          Doc 1       Filed 03/03/21             Page 33 of 43

                                                           Sales of Business Property
                                                                                                                                                                        OMB No. 1545-0184


   Form       4797
   Department of the Treasury
                                            (Also Involuntary Conversions and Recapture Amounts Under Sections 179 and 280F(b)(2))
                                                                          | Attach to your tax return.
                                                                                                                                                                         2019
                                                                                                                                                                      Attachment
   Internal Revenue Service                          | Go to www.irs.gov/Form4797 for instructions and the latest information.                                        Sequence No.   27
   Name(s) shown on return                                                                                                               Identifying number


         PEELED, INC.                                                                                                                        XX-XXXXXXX
    1 Enter the gross proceeds from sales or exchanges reported to you for 2019 on Form(s) 1099-B or 1099-S (or substitute
      statement) that you are including on line 2, 10, or 20. See instructions                                                 1
     Part I          Sales or Exchanges of Property Used in a Trade or Business and Involuntary Conversions From Other
                     Than Casualty or Theft - Most Property Held More Than 1 Year (see instructions)
                                                                                                                  (e) Depreciation           (f) Cost or other             (g) Gain or (loss)
                                                     (b)   Date        (c)   Date
                                                                                           (d) Gross                                            basis, plus                 Subtract (f) from
                     (a) Description of                acquired            sold              sales price
                                                                                                               allowed or allowable          improvements and            the sum of (d) and (e)
                         property                    (mo., day, yr.)   (mo., day, yr.)                           since acquisition            expense of sale


    2



          STATEMENT 11                                                                                              22,738.                      26,765.                      -4,027.
    3 Gain, if any, from Form 4684, line 39 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          3
    4 Section 1231 gain from installment sales from Form 6252, line 26 or 37 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         4
    5 Section 1231 gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           5
    6 Gain, if any, from line 32, from other than casualty or theft ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            6
    7 Combine lines 2 through 6. Enter the gain or (loss) here and on the appropriate line as follows ~~~~~~~~~~~~~~~~~~                                          7           -4,027.
      Partnerships and S corporations. Report the gain or (loss) following the instructions for Form 1065, Schedule K,
      line 10, or Form 1120-S, Schedule K, line 9. Skip lines 8, 9, 11, and 12 below.
      Individuals, partners, S corporation shareholders, and all others. If line 7 is zero or a loss, enter the amount
      from line 7 on line 11 below and skip lines 8 and 9. If line 7 is a gain and you didn't have any prior year section
      1231 losses, or they were recaptured in an earlier year, enter the gain from line 7 as a long-term capital gain on
      the Schedule D filed with your return and skip lines 8, 9, 11, and 12 below.
                                                                                              SEE STATEMENT 12
    8 Nonrecaptured net section 1231 losses from prior years. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       8
    9 Subtract line 8 from line 7. If zero or less, enter -0-. If line 9 is zero, enter the gain from line 7 on line 12 below. If
        line 9 is more than zero, enter the amount from line 8 on line 12 below and enter the gain from line 9 as a long-term
        capital gain on the Schedule D filed with your return. See instructions                                                     9

     Part II         Ordinary Gains and Losses                    (see instructions)

   10 Ordinary gains and losses not included on lines 11 through 16 (include property held 1 year or less):




   11     Loss, if any, from line 7 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            11 (           4,027.)
   12     Gain, if any, from line 7 or amount from line 8, if applicable ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       12
   13     Gain, if any, from line 31 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            13
   14     Net gain or (loss) from Form 4684, lines 31 and 38a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               14
   15     Ordinary gain from installment sales from Form 6252, line 25 or 36             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           15
   16     Ordinary gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         16
   17     Combine lines 10 through 16 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             17           -4,027.

   18     For all except individual returns, enter the amount from line 17 on the appropriate line of your return and skip lines a
          and b below. For individual returns, complete lines a and b below.

        a If the loss on line 11 includes a loss from Form 4684, line 35, column (b)(ii), enter that part of the loss here. Enter the loss
          from income-producing property on Schedule A (Form 1040 or Form 1040-SR), line 16. (Do not include any loss on
          property used as an employee.) Identify as from "Form 4797, line 18a." See instructions ~~~~~~~~~~~~~~~~~~~~~                                          18a
        b Redetermine the gain or (loss) on line 17 excluding the loss, if any, on line 18a. Enter here and on Schedule 1
          (Form 1040 or Form 1040-SR), Part I, line 4                                                                     18b
   LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                         Form   4797 (2019)




   918001
   12-04-19
                                                                                            15
11241008 757753 J49902                                                                   2019.04030 PEELED, INC.                                                                     J49902_1
   PEELED, INC.                        Case 21-10513-JTD                      Doc 1         Filed 03/03/21                Page 34 of 43                       XX-XXXXXXX
   Form 4797 (2019)                                                                                                                                                            Page 2
     Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                                 (b) Date acquired      (c) Date sold
                                                                                                                                                  (mo., day, yr.)       (mo., day, yr.)
    19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
      A
      B
      C
      D
           These columns relate to the properties on
           lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
    20     Gross sales price (Note: See line 1 before completing.)      20
    21     Cost or other basis plus expense of sale ~~~~~~              21
    22     Depreciation (or depletion) allowed or allowable    ~~       22
    23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23


    24     Total gain. Subtract line 23 from line 20              24
    25     If section 1245 property:
         a Depreciation allowed or allowable from line 22 ~~~           25a
         b Enter the smaller of line 24 or 25a                  25b
    26     If section 1250 property: If straight line depreciation
           was used, enter -0- on line 26g, except for a corporation
           subject to section 291.
         a Additional depreciation after 1975 ~~~~~~~~                  26a
         b Applicable percentage multiplied by the smaller of
           line 24 or line 26a   ~~~~~~~~~~~~~~~                        26b
         c Subtract line 26a from line 24. If residential rental
           property or line 24 isn't more than line 26a, skip lines
           26d and 26e       ~~~~~~~~~~~~~~~~~                          26c
         d Additional depreciation after 1969 and before 1976 ~         26d
         e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
         f Section 291 amount (corporations only) ~~~~~                 26f
         g Add lines 26b, 26e, and 26f                       26g
    27     If section 1252 property: Skip this section if you didn't
           dispose of farmland or if this form is being completed for
           a partnership.
         a Soil, water, and land clearing expenses ~~~~~~               27a
         b Line 27a multiplied by applicable percentage ~~~~            27b
         c Enter the smaller of line 24 or 27b                  27c
    28     If section 1254 property:
         a Intangible drilling and development costs, expenditures
           for development of mines and other natural deposits,
           mining exploration costs, and depletion ~~~~~~               28a
         b Enter the smaller of line 24 or 28a                  28b
    29     If section 1255 property:
         a Applicable percentage of payments excluded from
           income under section 126 ~~~~~~~~~~~~     29a
     b Enter the smaller of line 24 or 29a   29b
   Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

    30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


    31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
    32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
           from other than casualty or theft on Form 4797, line 6                                                 32
     Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                      (see instructions)
                                                                                                                                   (a) Section                      (b) Section
                                                                                                                                       179                          280F(b)(2)
    33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
    34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
    35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
   918002
   12-04-19
                                                                                       16                                                                            Form 4797     (2019)
11241008 757753 J49902                                                              2019.04030 PEELED, INC.                                                               J49902_1
          Case 21-10513-JTD   Doc 1   Filed 03/03/21   Page 35 of 43

Election to Waive the Net Operating Loss Carryback Period



PEELED, INC.
30 MARTIN STREET SUITE 3B
CUMBERLAND, RI 02864


Employer Identification Number:   XX-XXXXXXX


For the Year Ending December 31, 2019


PEELED, INC. hereby elects, pursuant to Sec. 172(b)(3) of the
Internal Revenue Code under Rev. Proc. 2020-24, to relinquish the
entire carryback period with respect to the net operating loss
incurred for the tax year ended December 31, 2019, and will have
such loss available for carryforward only.
          Case 21-10513-JTD   Doc 1   Filed 03/03/21   Page 36 of 43

Section 1.263(a)-1(f) De Minimis Safe Harbor Election




PEELED, INC.
30 MARTIN STREET SUITE 3B
CUMBERLAND, RI 02864


Employer Identification Number:   XX-XXXXXXX


For the Year Ending December 31, 2019


PEELED, INC. is making the de minimis safe harbor election under
Reg. Sec. 1.263(a)-1(f).
                  Case 21-10513-JTD   Doc 1   Filed 03/03/21   Page 37 of 43
  PEELED, INC.                                                        XX-XXXXXXX
  }}}}}}}}}}}}                                                        }}}}}}}}}}
  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  FORM 1120                        OTHER INCOME                    STATEMENT 1
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

  DESCRIPTION                                                                      AMOUNT
  }}}}}}}}}}}                                                                  }}}}}}}}}}}}}}
  MISC INCOME                                                                          1,306.
                                                                               }}}}}}}}}}}}}}
  TOTAL TO FORM 1120, LINE 10                                                          1,306.
                                                                               ~~~~~~~~~~~~~~

  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  FORM 1120                     TAXES AND LICENSES                 STATEMENT 2
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

  DESCRIPTION                                                                      AMOUNT
  }}}}}}}}}}}                                                                  }}}}}}}}}}}}}}
  PAYROLL TAXES                                                                      159,555.
  STATE FILING FEES                                                                   13,230.
  CALIFORNIA TAXES - BASED ON INCOME                                                      800.
  MASSACHUSETTS TAXES - BASED ON INCOME                                                   505.
  NEW YORK TAXES - BASED ON INCOME                                                     1,292.
  NEW YORK CITY TAXES - BASED ON INCOME                                                1,931.
  RHODE ISLAND TAXES - BASED ON INCOME                                                    425.
  TEXAS TAXES - BASED ON INCOME                                                        1,260.
  WASHINGTON TAXES - OTHER                                                             2,516.
                                                                               }}}}}}}}}}}}}}
  TOTAL TO FORM 1120, LINE 17                                                        181,514.
                                                                               ~~~~~~~~~~~~~~


  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                            CURRENT YEAR CONTRIBUTIONS             STATEMENT 3
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

  DESCRIPTION                                                                      AMOUNT
  }}}}}}}}}}}                                                                  }}}}}}}}}}}}}}
  CONTRIBUTIONS                                                                       25,879.
                                                                               }}}}}}}}}}}}}}
  TOTAL CURRENT YEAR CONTRIBUTIONS                                                    25,879.
                                                                               ~~~~~~~~~~~~~~




                                           19                   STATEMENT(S) 1, 2, 3
11241008 757753 J49902                  2019.04030 PEELED, INC.               J49902_1
                        Case 21-10513-JTD   Doc 1   Filed 03/03/21   Page 38 of 43
  PEELED, INC.                                                                          XX-XXXXXXX
  }}}}}}}}}}}}                                                                          }}}}}}}}}}

                                            CONTRIBUTIONS                             STATEMENT 4



   CURRENT YEAR CONTRIBUTIONS:
   QUALIFIED CONTRIBUTIONS SUBJECT TO 100% LIMIT
   QUALIFIED CONTRIBUTIONS SUBJECT TO 25% LIMIT
   FOOD INVENTORY CONTRIBUTIONS SUBJECT TO 25% LIMIT
   FOOD INVENTORY CONTRIBUTIONS SUBJECT TO 15% LIMIT
   QUALIFIED CONTRIBUTIONS SUBJECT TO 10% LIMIT                              25,879

   CONTRIBUTION SUBJECT TO LIMITATION:
     CARRYOVER OF PRIOR YEARS UNUSED CONTRIBUTIONS


     FOR   TAX   YEAR   2014                             39,550
     FOR   TAX   YEAR   2015                              2,343
     FOR   TAX   YEAR   2016                             16,039
     FOR   TAX   YEAR   2017                              6,025
     FOR   TAX   YEAR   2018                              1,965

     TOTAL CARRYOVER                                                       65,922
     CURRENT YEAR CONTRIBUTIONS                                            25,879

     TOTAL CONTRIBUTIONS AVAILABLE                                         91,801
     TAXABLE INCOME LIMITATION AS ADJUSTED                                      0

     EXCESS CONTRIBUTIONS                                                  91,801

     ALLOWABLE CONTRIBUTIONS DEDUCTION                                                              0

   TOTAL CONTRIBUTION DEDUCTION                                                                     0




                                                  20                                 STATEMENT(S) 4
11241008 757753 J49902                         2019.04030 PEELED, INC.                       J49902_1
                  Case 21-10513-JTD   Doc 1   Filed 03/03/21   Page 39 of 43
  PEELED, INC.                                                        XX-XXXXXXX
  }}}}}}}}}}}}                                                        }}}}}}}}}}
  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  FORM 1120                      OTHER DEDUCTIONS                  STATEMENT 5
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

  DESCRIPTION                                                                      AMOUNT
  }}}}}}}}}}}                                                                  }}}}}}}}}}}}}}
  100% DEDUCTIBLE TRAVEL                                                             250,107.
  BANK & FINANCING FEES                                                              273,081.
  COMMISSIONS                                                                        315,893.
  DUES & SUBSCRIPTIONS                                                               134,028.
  FREIGHT OUT                                                                        117,053.
  INSURANCE                                                                           57,378.
  LEGAL & PROFESSIONAL                                                               127,930.
  MARKETING & PROMOTIONS                                                             816,013.
  MEALS                                                                               15,020.
  OFFICE EXPENSE                                                                      60,149.
  TELECOMMUNICATIONS                                                                  24,136.
  UTILITIES                                                                            4,350.
                                                                               }}}}}}}}}}}}}}
  TOTAL TO FORM 1120, LINE 26                                                      2,195,138.
                                                                               ~~~~~~~~~~~~~~

  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                           NET OPERATING LOSS DEDUCTION            STATEMENT 6
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
                                    LOSS
                                 PREVIOUSLY         LOSS         AVAILABLE
  TAX YEAR    LOSS SUSTAINED       APPLIED        REMAINING      THIS YEAR
  }}}}}}}}    }}}}}}}}}}}}}}   }}}}}}}}}}}}}}   }}}}}}}}}}}}}} }}}}}}}}}}}}}}
  12/31/05          143,130.                          143,130.       143,130.
  12/31/06           83,085.                            83,085.       83,085.
  12/31/07          194,191.                          194,191.       194,191.
  12/31/08          243,139.                          243,139.       243,139.
  12/31/09          339,643.                          339,643.       339,643.
  12/31/10          310,146.                          310,146.       310,146.
  12/31/11          702,219.                          702,219.       702,219.
  12/31/12        1,800,380.                        1,800,380.     1,800,380.
  12/31/13        1,955,142.                        1,955,142.     1,955,142.
  12/31/14        1,466,607.                        1,466,607.     1,466,607.
  12/31/15        1,935,315.                        1,935,315.     1,935,315.
  12/31/16        2,936,446.                        2,936,446.     2,936,446.
  12/31/17        3,046,225.                        3,046,225.     3,046,225.
  12/31/18        1,828,233.                        1,828,233.     1,828,233.
                                                }}}}}}}}}}}}}} }}}}}}}}}}}}}}
  NOL AVAILABLE THIS YEAR                          16,983,901.    16,983,901.
                                                ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




                                           21                              STATEMENT(S) 5, 6
11241008 757753 J49902                  2019.04030 PEELED, INC.                       J49902_1
                  Case 21-10513-JTD   Doc 1   Filed 03/03/21   Page 40 of 43
  PEELED, INC.                                                        XX-XXXXXXX
  }}}}}}}}}}}}                                                        }}}}}}}}}}
  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  SCHEDULE L                   OTHER CURRENT ASSETS                STATEMENT 7
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                           BEGINNING OF    END OF TAX
  DESCRIPTION                                                TAX YEAR         YEAR
  }}}}}}}}}}}                                             }}}}}}}}}}}}}} }}}}}}}}}}}}}}
  PREPAID EXPENSES                                              349,760.       167,947.
                                                          }}}}}}}}}}}}}} }}}}}}}}}}}}}}
  TOTAL TO SCHEDULE L, LINE 6                                   349,760.       167,947.
                                                          ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~

  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  SCHEDULE L                       OTHER ASSETS                    STATEMENT 8
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                           BEGINNING OF    END OF TAX
  DESCRIPTION                                                TAX YEAR         YEAR
  }}}}}}}}}}}                                             }}}}}}}}}}}}}} }}}}}}}}}}}}}}
  DEFERRED FINANCING COSTS                                        2,713.              0.
  SECURITY DEPOSITS                                               3,059.         6,708.
                                                          }}}}}}}}}}}}}} }}}}}}}}}}}}}}
  TOTAL TO SCHEDULE L, LINE 14                                    5,772.         6,708.
                                                          ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~


  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  SCHEDULE L                 OTHER CURRENT LIABILITIES             STATEMENT 9
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                           BEGINNING OF    END OF TAX
  DESCRIPTION                                                TAX YEAR         YEAR
  }}}}}}}}}}}                                             }}}}}}}}}}}}}} }}}}}}}}}}}}}}
  ACCRUED EXPENSES                                              170,857.       195,391.
  ACCRUED TRADESPEND                                                           179,279.
                                                          }}}}}}}}}}}}}} }}}}}}}}}}}}}}
  TOTAL TO SCHEDULE L, LINE 18                                  170,857.       374,670.
                                                          ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~


  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  SCHEDULE M-1           OTHER EXPENSES RECORDED ON BOOKS          STATEMENT 10
                           NOT DEDUCTED IN THIS RETURN
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

  DESCRIPTION                                                                      AMOUNT
  }}}}}}}}}}}                                                                  }}}}}}}}}}}}}}
  ENTERTAINMENT                                                                        4,176.
  STOCK BASED COMPENSATION                                                           116,084.
  ALLOWANCE FOR UNCOLLECTABLES                                                         4,982.
                                                                               }}}}}}}}}}}}}}
  TOTAL TO SCHEDULE M-1, LINE 5                                                      125,242.
                                                                               ~~~~~~~~~~~~~~




                                           22              STATEMENT(S) 7, 8, 9, 10
11241008 757753 J49902                  2019.04030 PEELED, INC.              J49902_1
                  Case 21-10513-JTD    Doc 1   Filed 03/03/21   Page 41 of 43
  PEELED, INC.                                                        XX-XXXXXXX
  }}}}}}}}}}}}                                                        }}}}}}}}}}
  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  FORM 4797       SALES OF PROPERTY USED IN A TRADE OR BUSINESS    STATEMENT 11
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

    DESCRIPTION               DATE       DATE     SALES    DEPR     COST     GAIN
    OF PROPERTY             ACQUIRED     SOLD     PRICE   ALLOWED OR BASIS OR LOSS
  }}}}}}}}}}}}}}}           }}}}}}}}   }}}}}}}} }}}}}}}} }}}}}}}} }}}}}}}} }}}}}}}}
  PRINTING PLATES           12/15/15   12/31/19           17,885. 21,912. -4,027.
  COMPUTER                  08/01/14   12/31/19            3,504.   3,504.        0.
  FURNITURE & FIXTURES      05/29/12   12/31/19            1,349.   1,349.        0.
                                                }}}}}}}} }}}}}}}} }}}}}}}} }}}}}}}}
  TOTALS TO FORM 4797, LINE 2                             22,738. 26,765. -4,027.
                                                ~~~~~~~~ ~~~~~~~~ ~~~~~~~~ ~~~~~~~~




                                            23                                  STATEMENT(S) 11
11241008 757753 J49902                   2019.04030 PEELED, INC.                         J49902_1
                     Case 21-10513-JTD   Doc 1    Filed 03/03/21   Page 42 of 43
  PEELED, INC.                                                                         XX-XXXXXXX
  }}}}}}}}}}}}                                                                         }}}}}}}}}}

  FORM 4797                 SECTION 1231 LOSSES FROM PRIOR YEARS                     STATEMENT 12

                                                                  LOSS
                                                               PREVIOUSLY              LOSS
                                      LOSS SUSTAINED           RECAPTURED            REMAINING

              TAX   YEAR   2014                     871                                       871
              TAX   YEAR   2015
              TAX   YEAR   2016                   1,669                                     1,669
              TAX   YEAR   2017                  32,921                                    32,921
              TAX   YEAR   2018                   5,780                                     5,780

   TOTAL REMAINING SECTION 1231 LOSSES FROM PRIOR YEARS                                    41,241




                                              24                                   STATEMENT(S) 12
11241008 757753 J49902                     2019.04030 PEELED, INC.                          J49902_1
                                       Case 21-10513-JTD                        Doc 1          Filed 03/03/21                Page 43 of 43

   Form
           7004
   (Rev. December 2018)
                                               Application for Automatic Extension of Time To File Certain
                                                 Business Income Tax, Information, and Other Returns                                                              OMB No. 1545-0233
   Department of the Treasury                               | File a separate application for each return.
   Internal Revenue Service                    | Go to www.irs.gov/Form7004 for instructions and the latest information.
                     Name                                                                                                                                 Identifying number


   Print             PEELED, INC.                                                                                                                            XX-XXXXXXX
                     Number, street, and room or suite no. (If P.O. box, see instructions.)
   or
   Type              30 MARTIN STREET SUITE 3B
                     City, town, state, and ZIP code (If a foreign address, enter city, province or state, and country (follow the country's practice for entering postal code).)


                     CUMBERLAND, RI                        02864
   Note: File request for extension by the due date of the return. See instructions before completing this form.
    Part I Automatic Extension for Certain Business Income Tax, Information, and Other Returns. See instructions.
   1  Enter the form code for the return listed below that this application is for  12
   Application                                                                      Form         Application                                                                   Form
   Is For:                                                                          Code         Is For:                                                                       Code
   Form 706-GS(D)                                                                     01         Form 1120-ND (section 4951 taxes)                                                  20
   Form 706-GS(T)                                                                     02         Form 1120-PC                                                                       21
   Form 1041 (bankruptcy estate only)                                                 03         Form 1120-POL                                                                      22
   Form 1041 (estate other than a bankruptcy estate)                                  04         Form 1120-REIT                                                                     23
   Form 1041 (trust)                                                                  05         Form 1120-RIC                                                                      24
   Form 1041-N                                                                        06         Form 1120S                                                                         25
   Form 1041-QFT                                                                      07         Form 1120-SF                                                                       26
   Form 1042                                                                          08         Form 3520-A                                                                        27
   Form 1065                                                                          09         Form 8612                                                                          28
   Form 1066                                                                          11         Form 8613                                                                          29
   Form 1120                                                                          12         Form 8725                                                                          30
   Form 1120-C                                                                        34         Form 8804                                                                          31
   Form 1120-F                                                                        15         Form 8831                                                                          32
   Form 1120-FSC                                                                      16         Form 8876                                                                          33
   Form 1120-H                                                                        17         Form 8924                                                                          35
   Form 1120-L                                                                        18         Form 8928                                                                          36
   Form 1120-ND                                                                       19
    Part II       All Filers Must Complete This Part
   2      If the organization is a foreign corporation that does not have an office or place of business in the United States,
          check here ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            |
   3      If the organization is a corporation and is the common parent of a group that intends to file a consolidated return,
          check here ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            |
          If checked, attach a statement listing the name, address, and employer identification number (EIN) for each member
          covered by this application.
   4      If the organization is a corporation or partnership that qualifies under Regulations section 1.6081-5, check here                      ~~~~~~~~~~~~ |
   5 a The application is for calendar year 2019 , or tax year beginning                                                          , and ending
     b Short tax year. If this tax year is less than 12 months, check the reason:                         Initial return               Final return
                Change in accounting period                Consolidated return to be filed                Other (See instructions - attach explanation.)


   6      Tentative total tax    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                       6                                  0.

   7      Total payments and credits. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              7                                  0.

   8 Balance due. Subtract line 7 from line 6. See instructions                                                            8                                  0.
   LHA For Privacy Act and Paperwork Reduction Act Notice, see separate instructions.                                                                        Form 7004 (Rev. 12-2018)




   919741 04-01-19


15140713 757753 J49902                                                                2019.04000 PEELED, INC.                                                                  J49902_1
